Exhibit 10.12
AMENDED AND RESTATED LEASE AGREEMENT
BETWEEN
MARYLAND ECONOMIC DEVELOPMENT CORPORATION
AND
HUMAN GENOME SCIENCES, INC.
Dated December 1, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
    Page  
1. Demise of Leased Premises
    1  
2. Certain Definitions
    1  
3. Title
    9  
4. [Intentionally Omitted]
    10  
5. Use of Leased Premises
    10  
6. Term; Purchase Option
    10  
7. Rent
    14  
8. Net Lease; Non-Terminability
    16  
9. Payment of Impositions; Compliance with Law and Restrictive Covenants
    17  
10. Liens; Recording and Title; Easements
    18  
11. Indemnification
    18  
12. Tenant’s Equipment; Building Equipment; Maintenance and Repair
    19  
13. Alterations
    20  
14. Condemnation
    21  
15. Insurance
    23  
16. Casualty and Restoration
    25  
17. Assignment and Subletting
    27  
18. Permitted Contests
    28  
19. Default Provisions
    29  
20. Additional Rights of Landlord
    33  
21. Inspection
    34  
22. Notices, Demands and Other Instruments
    34  
23. Estoppel Certificates
    34  
24. No Merger
    35  
25. Representations and Warranties of Tenant
    35  
26. Affirmative Covenants of Tenant
    36  
27. Negative Covenants of Tenant
    39  
28. Non-Recourse
    40  
29. Separability
    41  
30. Subordination
    41  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
    Page  
31. Binding Effect
    42  
32. Headings
    42  
33. Environmental Matters
    42  
34. Quiet Enjoyment
    46  
35. Dealings With Credit Facility Provider
    46  
36. Nature of Transaction
    46  
37. Grant of Lien and Future Assurances
    47  
38. Miscellaneous
    51  

LIST OF EXHIBITS

     
EXHIBIT A
  Description of Land
EXHIBIT B
  [Intentionally Omitted]
EXHIBIT C
  List of Tenant’s Equipment
EXHIBIT D
  Schedule of Option Purchase Prices
EXHIBIT E
  Notice and Payment Addresses

-ii-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LEASE AGREEMENT
     THIS AMENDED AND RESTATED LEASE AGREEMENT (this “Lease”) is made as of
December 1, 2009, by and between MARYLAND ECONOMIC DEVELOPMENT CORPORATION, a
body politic and corporate and an instrumentality of the State of Maryland
(“Landlord”) and HUMAN GENOME SCIENCES, INC., a Delaware corporation (“Tenant”).
RECITALS
     A. Landlord, at the request of Tenant, has previously acquired from
Montgomery County, Maryland a certain parcel of land located at the Johns
Hopkins Belward Research Campus in Montgomery County, Maryland, more
particularly described on Exhibit A attached hereto and made a part hereof (the
“Land”) (as further defined in Paragraph 2 hereof).
     B. Landlord acquired the Land at the request of Tenant for the sole
purposes of
     (a) constructing on the Land, a process development and manufacturing plant
consisting of approximately 84,000 square feet in accordance with plans and
specifications approved by Landlord and Tenant,
     (b) leasing to Tenant, pursuant to that certain Lease Agreement dated as of
December 1, 1997 between Landlord and Tenant, the 1997 Leased Premises (as that
term is defined in Paragraph 2 hereof),
     (c) constructing on the Land, an addition to such process development and
manufacturing plant consisting of approximately 43,000 square feet in accordance
with plans and specifications approved by Landlord and Tenant, and
     (d) leasing to Tenant, pursuant to that certain Lease Agreement dated as of
December 1, 1999 between Landlord and Tenant (the “1999 Lease”), the Leased
Premises (as that term is defined in Paragraph 2 hereof).
     C. The parties desire to enter into this Lease for the purpose of amending
and restating the 1999 Lease in its entirety.
AGREEMENTS
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby
covenant and agree as follows:
     1. Demise of Leased Premises. In consideration of the rents and covenants
herein stipulated to be paid and performed, Landlord hereby demises and lets to
Tenant, and Tenant hereby demises and lets from Landlord, the Leased Premises.
     2. Certain Definitions. The following terms shall have the definitions
provided below. Unless specifically provided otherwise, all accounting terms
have the definitions given

 



--------------------------------------------------------------------------------



 



them in accordance with GAAP (hereinafter defined) as applied to the applicable
Person on a consistent basis by its accountants in the preparation of its
previous annual financial statements.
     Act of Bankruptcy means with respect to any Person, the filing of a
petition in bankruptcy under the Bankruptcy Code, or the commencement of a
proceeding under any other applicable law concerning insolvency, reorganization
or bankruptcy, by or against such Person as debtor.
     Accumulated Funding Deficiency means an “accumulated funding deficiency” as
defined in Section 302 of ERISA or Section 412 (a) of the Code..
     Additional Improvements means the buildings, structures and other
improvements, including “fit-outs”, previously constructed on the Land and
constituting an addition to the Improvements, consisting of approximately 43,000
square feet.
     Additional Rent means Additional Rent as defined in Paragraph 7.
     Affiliate means: (a) any Person in which Tenant legally or beneficially
owns or holds, directly or indirectly, any capital stock or other equity
interest; (b) any Person that is a partnership in which Tenant is a partner, or
a joint venturer in which Tenant is a joint venturer or a limited liability
company of which Tenant is a managing member; (c) any Person that is a director,
officer, employee, stockholder (legally or beneficially) or other affiliate of
any of the foregoing or of Tenant; and (d) any Person that directly or
indirectly controls, is under the control of, or is under common control with,
Tenant, including, without limitation, any Person that directly or indirectly
has the right or power to direct the management or policies of Tenant and any
Person whose management or policies Tenant directly or indirectly has the right
or power to direct.
     Alterations means all changes, additions (including additional Improvements
on the Land), improvements or repairs to, all alterations, reconstructions,
renewals or removals of and all substitutions or replacements for any of the
Improvements, both interior and exterior, structural and non-structural, and
ordinary and extraordinary.
     Assignment means the Assignment, Subordination and Non-Disturbance
Agreement by and among Landlord, Tenant and the Bank, dated as of December 1,
2009, together with all amendments thereto and modifications thereof.
     Bankruptcy Code means Title 11 of the United States Code, as amended, and
all rules and regulations promulgated pursuant thereto.
     Bank means Manufacturers and Traders Trust Company, a New York banking
corporation, its successors and assigns.
     Basic Rent means Basic Rent as defined in Paragraph 7.
     Basic Rent Payment Date means any date on which an installment of Basic
Rent is due pursuant to Paragraph 7.

2



--------------------------------------------------------------------------------



 



     Beneficiary means, collectively, the Bank and any other Credit Facility
Provider, as Beneficiary under the Deed of Trust.
     Bond Documents has the meaning given to such term in the Indenture.
     Bond Purchase Drawing has the meaning given to such term in the Indenture.
     Bonds means, collectively, the Series A Bonds and the Series B Bonds.
     Building Equipment means the equipment and fixtures installed in the
Additional Improvements which are integral to the occupancy of the Leased
Premises as a “tenantable shell” (e.g., all elevators, escalators, shades,
awnings, floor coverings, screens, landscaping and security systems and building
code required plumbing, heating, electrical, ventilation and fire-extinguishing
equipment) and financed with proceeds of the Bonds, but excluding therefrom the
Tenant’s Equipment.
     Code means the Internal Revenue Code of 1986, or any applicable predecessor
statutory provision. Each reference to a section of the Code herein shall be
deemed to include the United States Treasury Regulations in effect or proposed
from time to time with respect thereto.
     Collateral Pledge Agreement means the Collateral Pledge Agreement dated as
of December 1, 2009, between Tenant, as Pledgor, and the Bank, as Pledgee,
together with all amendments thereto and modifications thereof.
     Commonly Controlled Entity means any trade or business (whether or not
incorporated) which is a member of a “controlled group of corporations” (as such
phrase is used and defined in Section 414(b) of the Code) or which is under
“common control” (as such phrase is used and defined in Section 414 (c) of the
Code), and of which Tenant or any Subsidiary of Tenant is a part.
     Credit Facilities has the meaning given to such term in the Indenture. The
initial Credit Facilities are the Letters of Credit.
     Credit Facility Agreements has the meaning given to such term in the
Indenture. The initial Credit Facility Agreements are the Letter of Credit
Agreements.
     Credit Facility Documents has the meaning given to such term in the
Indenture. The initial Credit Facility Documents are the Letter of Credit
Documents.
     Credit Facility Provider has the meaning given to such term in the
Indenture. The initial Credit Facility Provider is the Bank.
     Deed of Trust means the Amended and Restated Deed of Trust dated as of
December 1, 2009, encumbering the Land, the Improvements and the Leased
Premises, from Landlord to certain individual trustees for the benefit of the
Beneficiary, together with all amendments thereto and modifications thereof.
     Default Rate means the Default Rate as defined in Paragraph 7(e).

3



--------------------------------------------------------------------------------



 



     Encumbrances means Encumbrances as defined in Paragraph 30.
     ERISA means the Employee Retirement Income Security Act of 1974, as
amended, and all Laws promulgated pursuant thereto or in connection therewith.
     Event of Default means an Event of Default as defined in Paragraph 19.
     Exchange Act means the Securities Exchange Act of 1934, as amended.
     GAAP means generally accepted accounting principles in the United States of
America in effect from time to time, consistently applied. In the event of a
change in GAAP affecting the covenants contained in Paragraphs 26 or 27 of this
Lease or definitions contained in Paragraph 2 of this Lease relating to such
covenants, such covenants and definitions shall continue to be applied as though
such change in GAAP had not occurred unless and until Landlord, the Credit
Facility Provider, and Tenant shall agree in writing to amend or adjust such
covenants or definitions as deemed necessary as a result of such change in GAAP.
     Hedge means any interest rate swap or similar hedge arrangement in
existence at any time or from time to time between Landlord and any Hedge
Counterparty.
     Hedge Agreement means any agreement between Landlord and any Hedge
Counterparty in existence at any time or from time to time, executed in
connection with any Hedge, including (without limitation) the Swap Agreement (as
defined in the Letter of Credit Agreements), together with all amendments
thereto and modifications thereof.
     Hedge Counterparty means any Person, in its capacity as counterparty to any
Hedge Agreement, with which Landlord has entered into any Hedge or may hereafter
at any time or from time to time enter into any Hedge, including (without
limitation) the Bank and any other Credit Facility Provider.
     Hedge Documents means, collectively, any Hedge Agreement and all other
documents in existence at any time or from time to time, executed and delivered
to evidence, secure, or in connection with, any Hedge.
     Impositions means all taxes, including, without limitation, sales and use
taxes (but excluding, except as hereinafter provided, income, franchise, profits
and gross receipt taxes), assessments (including, without limitation, all
assessments for public improvements or benefits), water and sewer rents, rates
and charges, excises, levies, license fees, permit fees, inspection fees and
other authorization fees and other charges or costs of any nature whatsoever, in
each case whether general or special, ordinary or extraordinary, foreseen or
unforeseen, of every character (including all interest and penalties thereon),
which at any time during or in respect of the term hereof may be assessed
against, levied upon, confirmed or imposed on, or in respect of, or be a lien
upon (a) the Leased Premises or any part thereof or any estate, right or
interest therein, (b) any occupancy, use or possession of, or activity conducted
on, the Leased Premises or any part thereof, (c) any Basic Rent or Additional
Rent or other sum reserved or payable by Tenant hereunder, or (d) this Lease or
Landlord. Notwithstanding the foregoing provisions, the term “Impositions” shall
exclude (i) franchise, capital stock or similar taxes, if any, of Landlord and
assessments, levies and liens arising therefrom; (ii) transfer, income, profits
or other taxes, if

4



--------------------------------------------------------------------------------



 



any, of Landlord, determined on the basis of its net income or net revenues, and
assessments, levies and liens arising therefrom; (iii) excise, gross receipts or
gross income taxes imposed upon or measured by Basic Rent, Additional Rent or
other sums payable by Tenant pursuant to this Lease, unless the taxes referred
to in clauses (i) and (ii) above are in lieu of or a substitute for any other
tax or assessment upon or with respect to the Leased Premises or any increases
therein which, if such other tax or assessment were in effect, would be payable
by Tenant.
     Improvements means the buildings, structures and other improvements,
constituting a process, development and manufacturing plant consisting of
approximately 84,000 square feet previously constructed on the Land in
accordance with plans and specifications approved by Landlord and Tenant.
     Indenture means the Amended and Restated Trust Indenture dated as of
December 1, 2009 between Landlord and the Trustee, together with all amendments
thereto and modifications thereof.
     Insurance and Award Trustee has the meaning given to that term in
Paragraph 15.
     Land means that parcel of land described in Exhibit A attached hereto,
together with the easements, rights and appurtenances thereunto belonging or
appertaining.
     Landlord means Maryland Economic Development Corporation, a body politic
and corporate and a public instrumentality of the State of Maryland.
     Landlord’s Bond Obligations means the “Issuer’s Bond Obligations,” as such
term is defined in the Indenture.
     Landlord’s Credit Facility Obligations means the “Issuer’s Credit Facility
Obligations”, as such term is defined in the Indenture.
     Law means the Constitution of the United States and of the State of
Maryland and any statute or rule of law of the United States and of the State of
Maryland.
     Lease Documents has the meaning given to such term in Paragraph 25.
     Leased Premises means the Additional Improvements and the Building
Equipment.
     Legal Requirements means all laws, statutes, codes, acts, ordinances,
orders, judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, directions, requirements and agreements with all governments,
departments, commissions, boards, courts, authorities, agencies, officials and
officers, foreseen or unforeseen, ordinary or extraordinary, which now or at any
time hereafter may be applicable to the use, occupancy, possession, maintenance,
alteration, repair or reconstruction of any of the Leased Premises.
     Letters of Credit means, collectively, the Series A Bonds Letter of Credit
and the Series B Bonds Letter of Credit.

5



--------------------------------------------------------------------------------



 



     Letter of Credit Agreements means, collectively, the Series A Bonds Letter
of Credit Agreement and the Series B Bonds Letter of Credit Agreement.
     Letter of Credit Documents has the meaning given to such term in the Letter
of Credit Agreements.
     LIBOR Rate means the fluctuating annual rate of interest which shall at all
times equal the interest rate which Bank announces and declares from time to
time to be its one month London Interbank Offered Rate, adjusted for any Federal
Reserve Board requirements imposed on Bank from time to time. All interest at
the LIBOR Rate or computed thereon shall be calculated on the basis of a 360-day
year factor applied to actual days elapsed and shall be adjusted on any date on
which a change occurs in the LIBOR Rate.
     Multiemployer Plan means a multiemployer plan (as defined in ERISA) to
which Tenant, or any Commonly Controlled Entity, as appropriate, has or had an
obligation to contribute.
     Net Award has the meaning given to such term in Paragraph 14.
     Net Proceeds has the meaning given to such term in Paragraph 15.
     Operative Documents means this Lease, the Bond Documents and the Credit
Facility Agreements, the Credit Facility Documents, the Collateral Pledge
Agreement, the Letters of Credit, the Letter of Credit Agreements, the Letter of
Credit Documents, the Hedge Documents, if applicable, and the Deed of Trust.
     Paying Agent has the meaning given to such term in the Indenture.
     Permitted Equipment Lien means any encumbrance or other lien upon, or
security interest in, or any equipment lease of, any Tenant’s Equipment, or
interest therein, provided that the acquisition to which any such encumbrance,
lien, security interest or lease relates shall not result in a default under any
other provisions of this Lease.
     Permitted Use means the Permitted Use as defined in Paragraph 5.
     Person means any natural person, firm, association, corporation, company,
trust, partnership, public body or other entity.
     Plan means any pension, profit sharing, savings, stock bonus or other
deferred compensation plan which is intended to qualify under Code §401 and is
subject to the requirements of ERISA, together with any related trusts.
     Prohibited Transaction means a “prohibited transaction” as defined in
Section 406 of ERISA or Section 4975 of the Code.
     Rating Agency means any rating agency which at any time or from time to
times provides or furnishes a rating with respect to the Bonds.
     Registrar has the meaning given to such term in the Indenture.

6



--------------------------------------------------------------------------------



 



     Remarketing Agent has the meaning given to such term in the Indenture.
     Remarketing Agreement means the “Placement and Remarketing Agreement” as
such term is defined in the Indenture.
     Rent Commencement Date means the Rent Commencement Date as defined in
Paragraph 7(a).
     Reportable Event means a “reportable event” as defined by Title IV of
ERISA.
     Restrictive Covenants means the covenants and restrictions set forth in
(a) the Declaration of Covenants, Easements and Restrictions (Protective
Covenants) made the 24th day of September, 1997, by The Johns Hopkins
University, and recorded among the Land Records of Montgomery County, Maryland,
in Liber 15181 at folio 074, and (b) The Johns Hopkins University Belward
Research Campus Declaration of Covenants, Conditions, Easements and Restrictions
made the 24th day of September, 1997, by The Johns Hopkins University, and
recorded among the Land Records of Montgomery County, Maryland, in Liber 15181
at folio 084.
     Series A Bonds means the $4,375,000 Taxable Variable Rate Demand/Fixed Rate
Revenue Bonds (Human Genome Sciences, Inc. Facility), Series 1999A, previously
issued by the Landlord to finance a portion of the costs of the acquisition,
construction and equipping of the Leased Premises.
     Series A Bonds Letter of Credit means that certain Letter of Credit issued
by the Bank (or its predecessor, Allfirst Bank) in the original stated amount of
$4,446,918 for the account of Landlord as security for the Series A Bonds, as
the same may from time to time be modified, amended, supplemented, renewed or
replaced.
     Series A Bonds Letter of Credit Agreement means that certain Amended and
Restated Letter of Credit Agreement between the Bank and Landlord dated as of
December 1, 2009, as the same may from time to time be modified, amended,
supplemented, renewed or replaced.
     Series B Bonds means the $13,125,000 Taxable Variable Rate Demand/Fixed
Rate Revenue Bonds (Human Genome Sciences, Inc. Facility), Series 1999B,
previously issued by the Landlord to finance a portion of the costs of the
acquisition, construction and equipping of the Leased Premises.
     Series B Bonds Letter of Credit means that certain Letter of Credit issued
by the Bank in the original stated amount of $11,353,617 for the account of
Landlord as security for the Series B Bonds, as the same may from time to time
be modified, amended, supplemented, renewed or replaced.
     Series B Bonds Letter of Credit Agreement means that certain Letter of
Credit Agreement between the Bank and Landlord dated as of December 1, 2009, as
the same may from time to time be modified, amended, supplemented, renewed or
replaced.

7



--------------------------------------------------------------------------------



 



     State means the State of Maryland, acting through the Maryland Department
of Business and Economic Development and any other department or agency of the
State of Maryland which makes any of the State Loans to Landlord.
     State Loans means, collectively, the following loans made by the State to
Landlord for the purpose of financing a portion of the costs of the acquisition
and construction of the 1997 Leased Premises:

  (a)   Loan in the principal amount of $2,000,000, from the Maryland Department
of Business and Economic Development under the Maryland Industrial Land Act;    
(b)   Loan in the principal amount of $3,000,000, made by the Maryland
Department of Business and Economic Development from the Maryland Industrial and
Commercial Redevelopment Fund; and     (c)   Loan in the principal amount of
$2,000,000, made by the Maryland Department of Business and Economic Development
from the Maryland Economic Development Opportunities Program Fund.

     State Loan Assignment means the Assignment, Subordination and
Non-Disturbance Agreement by and among Landlord, the Tenant and the State, dated
December 31, 1997, together with all amendments thereto and modifications
thereof.
     State Loan Beneficiary means the Beneficiary as such term is defined in the
State Loan Deed of Trust.
     State Loan Deed of Trust means the Second Deed of Trust dated December 1,
1997, encumbering the 1997 Leased Premises, from Landlord to certain individual
trustees for the benefit of the State Loan Beneficiary, together with all
amendments thereto and modifications thereof.
     State Loan Documents means, collectively, any and all documents executed
and delivered by Landlord as evidence of, as security for, or in connection
with, the State Loans, including (without limitation) the State Loan Deed of
Trust and the State Loan Assignment.
     Subsidiary or Subsidiaries means, with respect to any Person (including
Tenant), any present or future Person at least a majority of whose outstanding
Voting Stock shall at the time be owned by such Person (including Tenant) or by
one or more Subsidiaries of such Person, or by such Person (including Tenant)
and one or more Subsidiaries of such Person (including Tenant).
     Tenant Collateral means all of Tenant’s right, title and interest in and to
(i) the Leased Premises, (ii) contracts, contract rights and general intangibles
relating to the maintenance of the Improvements and/or to the Subject Leases (as
hereinafter defined) and (iii) proceeds of any of the foregoing.
     Tenant’s Equipment means that certain equipment described on Exhibit C
attached hereto (as such Exhibit C may from time to time be updated by the
Tenant to include equipment to be

8



--------------------------------------------------------------------------------



 



used for the Permitted Use), together with all replacements thereof. It is
anticipated that some or all of Tenant’s Equipment will be leased by Tenant.
     Term means the Term as defined in Paragraph 6.
     Trustee means Manufacturers and Traders Trust Company, successor in
interest to Allfirst Trust Company, National Association, its successors and
assigns.
     Voting Stock means the shares of any class of capital stock of a Person
having ordinary voting power to elect the directors, managers or trustees
thereof (irrespective of whether or not at the time stock of any class or
classes of such Person shall have or might have voting power by reason of the
happening of any contingencies).
     1997 Bond Beneficiary means, collectively, the Bank and any other Credit
Facility Provider (as defined in the 1997 Lease), as Beneficiary under the 1997
Bond Deed of Trust.
     1997 Bond Deed of Trust means the Deed of Trust dated as of December 1,
1997, encumbering the 1997 Leased Premises, from Landlord to certain individual
trustees for the benefit of the 1997 Bond Beneficiary, together with all
amendments thereto and modifications thereof.
     1997 Deeds of Trust means, collectively, the 1997 Bond Deed of Trust and
the State Loan Deed of Trust.
     1997 Lease means the Lease Agreement dated as of December 1, 1997, between
Landlord and Tenant, together with all amendments thereto and modifications
thereof
     1997 Leased Premises means the Land, the Improvements and the Building
Equipment (as defined in the 1997 Lease).
     3. Title.
          (a) The Leased Premises are demised and let subject to (i) the Deed of
Trust and the 1997 Deeds of Trust and any Encumbrances executed in connection
therewith and all of the terms and provisions thereof, including but not limited
to the provisions governing disbursement of insurance proceeds and condemnation
awards, (ii) the existing state of the title of the Land as of the date hereof
and any other exceptions or encumbrances of record as of the date hereof and any
other restrictions, exceptions and Encumbrances entered into subsequent to the
date hereof with Tenant’s knowledge and written consent, which consent shall not
be unreasonably withheld or delayed provided Tenant’s rights hereunder are not
adversely affected in a material manner (including Tenant’s option to purchase
the Leased Premises, together with the Land and the Improvements pursuant to the
1997 Lease, as hereinafter provided), (iii) any state of facts which an accurate
survey or physical inspection of the Leased Premises might show, and (iv) the
condition of the Leased Premises, as of the Rent Commencement Date, without
representation or warranty by Landlord, and without liability or obligation of
Landlord for patent or latent defects.

9



--------------------------------------------------------------------------------



 



          (b) Tenant has made its own investigation as to the existing state of
the title of the Land and has made arrangements for its own survey.
     4. [Intentionally Omitted]
     5. Use of Leased Premises.
          Tenant shall occupy and use the Leased Premises only as a biological
research, product development and manufacturing and related administrative use
facility (the “Permitted Use”), or for such other lawful purpose as may be
approved by Landlord, the Credit Facility Provider and the State in their sole
discretion (except that Landlord, the Credit Facility Provider and the State
will not unreasonably withhold consent to additional uses which are related to
the Permitted Use), subject, in addition, to the terms and provisions of any
covenants, easements, conditions or restrictions of record now or hereafter
recorded with the written consent of Tenant, including but not limited to the
Deed of Trust and the 1997 Deeds of Trust and the Restrictive Covenants, and for
no other purpose. Tenant shall not abandon the Leased Premises. Tenant shall not
permit any unlawful occupation, business or trade to be conducted on any of the
Leased Premises or any use to be made thereof contrary to applicable Legal
Requirements. Tenant shall not use or occupy or permit any of the Leased
Premises to be used or occupied, nor do or permit anything to be done in or on
any of the Leased Premises, in a manner which would or might (i) make void or
voidable any insurance then in force with respect to any of the Leased Premises,
(ii) make it difficult or impossible to obtain fire or other insurance which
Tenant is required to furnish hereunder, (iii) cause structural injury to any of
the Improvements or the Additional Improvements, or (iv) constitute a public or
private nuisance or waste.
     6. Term; Purchase Option.
          (a) Subject to the terms, covenants, agreements and conditions
contained herein, Tenant shall have and hold the Leased Premises for a term (the
“Term”) commencing on December 1, 2009 and ending at midnight on January 1,
2019.
          Landlord shall have the right during the last twelve months of the
Term of this Lease to (i) advertise the availability of the Leased Premises for
sale or for reletting and to erect upon the Leased Premises signs indicating
such availability (provided that such signs do not unreasonably interfere with
the use of the Leased Premises by Tenant), and (ii) show the Leased Premises to
prospective purchasers or tenants at such reasonable times and on reasonable
prior notice during normal business hours as Landlord may select, subject to
Tenant’s customary access restrictions.
          (b) Provided that, at the time of exercise of the following purchase
option and at the time of closing of the purchase of the Leased Premises
pursuant to such option, (i) no Event of Default or event which, with the giving
of notice or the lapse of time, or both, would constitute an Event of Default
which would entitle Landlord to terminate this Lease or the 1997 Lease or evict
Tenant from possession of the Leased Premises or of the Land or the
Improvements, shall exist, (ii) all payments of Basic Rent and Additional Rent
under this Lease and all payments of Basic Rent (as defined in the 1997 Lease)
and Additional Rent (as defined in the 1997 Lease) under the 1997 Lease shall
have been paid through the date of the exercise of

10



--------------------------------------------------------------------------------



 



such purchase option, and (iii) this Lease and the 1997 Lease shall be in full
force and effect (unless this Lease or the 1997 Lease is not in full force and
effect due to Landlord’s default), then Tenant shall have the right and option,
by giving notice as set forth below, to acquire the Leased Premises from
Landlord as provided below. Tenant may not exercise such purchase option unless
it simultaneously exercises its option to purchase the Leased Premises (as
defined in the 1997 Lease) under the 1997 Lease, and Tenant may not exercise its
option to purchase the Leased Premises (as defined in the 1997 Lease) under the
1997 Lease unless it simultaneously exercises the purchase option described in
this subparagraph 6(b). Tenant may not exercise such purchase option during any
period in which the Bonds are not subject to redemption pursuant to
Section 3.1(c) or Section 3.1(e) of the Indenture, unless the Bonds are to
remain outstanding after the closing of such purchase option.
          Tenant may exercise such purchase option by written notice to
Landlord, with a copy of such written notice to the Credit Facility Provider;
provided that, in the event that Landlord is in default under the provisions of
the Bond Documents or the Credit Facility Documents and such default is not the
result of an Event of Default under this Lease, Tenant may also exercise such
purchase option prior to such date by written notice to Landlord, with a copy of
such written notice to the Credit Facility Provider. If Tenant exercises such
purchase option by giving such written notice, and (i) the Bonds have been
previously redeemed, the closing of such purchase option shall occur no later
than the 90th day following such notice (or the next business day if such 90th
day is not a business day), or (ii) the Bonds then bear interest at a variable
rate, the closing of such purchase option shall occur no later than the 180th
day following such notice (or the next business day if the 180th day is not a
business day), or (iii) the Bonds then bear interest at a fixed rate, the
closing of such purchase option shall occur no later than the later of (A) the
first day on which the Bonds may be redeemed pursuant to Section 3.1(e) of the
Indenture, and (B) the 180th day following such notice (or the next business day
if the 180th day is not a business day), PROVIDED THAT, in the case of (ii) or
(iii) above, unless the Bonds are to remain outstanding after the closing of
such purchase option, the closing of such purchase option shall not take place
unless all Bonds shall have been redeemed on or before the date of the closing
of such purchase option.
          Not later than 50 days prior to the date of the closing of such
purchase option, Tenant shall pay to Landlord, in immediately available funds,
the sum of the following (the “Basic Purchase Price”), which sum shall be held,
in trust, by Landlord and used by Landlord solely for the purposes hereinafter
set forth:
          (A) the applicable option purchase price set forth on the Schedule of
Option Purchase Prices attached hereto as Exhibit D and made a part hereof, plus
          (B) if Tenant exercises such purchase option during a period in which
the Bonds bear interest at a fixed rate, an amount of money equal to any
redemption premium payable upon redemption of the Bonds on the next optional
redemption date as set forth in Section 3.1(e) of the Indenture, unless the
Bonds are to remain outstanding after the closing of such purchase option.

11



--------------------------------------------------------------------------------



 



Any portion of the Basic Purchase Price which is not paid to the Trustee, as
provided below, will be held by Landlord, in trust, upon terms and conditions
mutually acceptable to Landlord and Tenant, in an interest bearing account at a
commercial bank mutually acceptable to Landlord and Tenant, pending the closing
of such purchase option.
          Upon receipt by Landlord of the Basic Purchase Price, Landlord shall
pay to the Trustee from the Basic Purchase Price, to be held in an irrevocable
escrow for the redemption of the Bonds, in immediately available funds, an
amount sufficient, when added to moneys then held by the Trustee and available
for the redemption of Bonds, to redeem all of the Bonds in full on the next date
on which the Bonds may be redeemed pursuant to Section 3.1(c) or 3.1(e) of the
Indenture, unless the Bonds are to remain outstanding after the closing of such
purchase option.
          In addition, at the closing of such purchase option, Tenant shall
(1) pay or cause to be paid to Montgomery County, Maryland one-half of all
transfer and recordation taxes required or necessary to be paid in connection
with the transfer of the Leased Premises from Landlord to Tenant (it being the
intent of the parties that, but for Landlord’s exemption from payment of
transfer and recordation taxes, one-half of any such transfer and recordation
taxes would be attributable to Landlord), and (2) pay to Landlord, in
immediately available funds, the sum of the following:
          (A) all Basic Rent and Additional Rent through the date of the closing
of such purchase option, plus
          (B) all actual third party costs and expenses (including reasonable
attorneys fees and expenses) of the Credit Facility Provider and the State
(excluding Landlord’s internal overhead) incurred in connection with such
purchase, including (without limitation) any costs incurred by Landlord in
connection with “unwinding” any Hedge, but deducting any benefits accruing to
Landlord in connection with “unwinding” any Hedge, plus
          (C) all brokerage fees, if any, and other costs and expenses required
or necessary to be paid in connection with the transfer of the Leased Premises
from Landlord to Tenant.
          Notwithstanding the foregoing, in the event Montgomery County,
Maryland or any other entity denies applicability of Landlord’s exemption from
such transfer and recordation taxes and, accordingly, or for any other reason,
requires payment of Landlord’s one-half of such transfer or recordation taxes,
Tenant agrees to advance the full amount of such transfer and recordation taxes
on behalf of Landlord, reserving the right on behalf of Tenant and Landlord to
appeal such imposition, and in such case, Landlord agrees to cooperate with
Tenant in any effort by Tenant to appeal the imposition of any such transfer
and/or recordation taxes upon Landlord, provided such appeal is made at Tenant’s
sole cost and expense. Any transfer and/or recordation taxes refunded to
Landlord as a result of any such appeal shall be delivered by Landlord to
Tenant.

12



--------------------------------------------------------------------------------



 



          If, at the time Tenant exercises such purchase option, any of the
Bonds shall have been redeemed or paid prior to maturity, the Basic Purchase
Price shall be reduced by an amount equal to the total amount of Bonds so
redeemed or paid.
          If, at the time Tenant exercises such purchase option, there shall be
on deposit with the Trustee any moneys which are available for the redemption of
the Bonds upon the closing of such purchase option, and the outstanding Bonds
are to be redeemed upon the closing of such purchase option, the Basic Purchase
Price shall be reduced by an amount equal to the amount of moneys so on deposit
with the Trustee.
          Upon Tenant’s exercise of such purchase option, Tenant may advise
Landlord that Tenant will purchase the Leased Premises pursuant to such purchase
option, subject to the Bond Documents and the Credit Facility Documents, and
that Tenant either will assume all of the obligations of Landlord under the Bond
Documents and the Credit Facility Documents or, in the alternative, pay the
portion of the Basic Purchase Price attributable to the outstanding Bonds by the
delivery of a loan agreement, or similar document, evidencing Tenant’s agreement
to pay Landlord amounts which are sufficient to enable Landlord to pay its
monetary obligations under the Bond Documents and the Credit Facility Documents,
in which event (i) the Basic Purchase Price will be reduced by the principal
amount of the Bonds which would have been redeemed upon the closing of such
purchase option, (ii) at or prior to the closing of such purchase option, Tenant
and Landlord will execute and deliver such documents, and take such actions, as
Landlord and the Credit Facility Provider may require, in their sole discretion,
to provide for the assumption by Tenant of Landlord’s obligations under the Bond
Documents and the Credit Facility Documents, and (iii) the Bonds will not be
redeemed but will remain outstanding after the closing of such purchase option.
          At the closing of such purchase option, Landlord shall pay, from the
moneys paid to Landlord by Tenant as set forth above, (1) to the Trustee, the
Paying Agent, the Registrar, the Remarketing Agent, the Rating Agency, the
Credit Facility Provider and any Hedge Counterparty, all accrued fees, costs and
expenses then payable to the Trustee, the Paying Agent, the Registrar, the
Remarketing Agent, the Rating Agency, the Credit Facility Provider and any Hedge
Counterparty, (2) to the Credit Facility Provider, all actual third party costs
and expenses (including reasonable attorneys’ fees and expenses) incurred by
them in connection with such purchase of the Leased Premises by Tenant and, if
applicable, in connection with the assumption by Tenant of the obligations of
Landlord under the Bond Documents and the Credit Facility Documents.
          In consideration of the payment by Tenant to Landlord of the Basic
Purchase Price and the other amounts of money set forth above, Landlord, by
special warranty deed, will transfer its interest in the Leased Premises, as
well as incidental personal property relating to the Leased Premises, to Tenant
as of the date of the closing of such purchase option, free of all Encumbrances,
other than (1) Encumbrances in existence on the date of this Lease,
(2) Encumbrances assumed by Tenant, (3) Encumbrances approved by Tenant, and
(4) the Bond Documents and the Credit Facility Documents in the event that in
connection with the purchase of the Leased Premises by Tenant pursuant to such
purchase option Tenant assumes all of Landlord’s obligations under the Bond
Documents and the Credit Facility Documents; and Landlord will assign to Tenant
all contracts and warranties (to the extent assignable) relating to

13



--------------------------------------------------------------------------------



 



the Leased Premises and/or incidental to any and all personal property relating
to the Leased Premises.
          Notwithstanding any other provision of this Lease, Landlord will not
accept the Basic Purchase Price and the other amounts of money set forth above,
and will not close such purchase option, unless the amount of the Basic Purchase
Price is sufficient to enable Landlord to redeem all of the Bonds at the then
applicable redemption price, and to pay all of Landlord’s Bond Obligations and
Landlord’s Credit Facility Obligations in connection therewith, unless, in
connection with the purchase of the Leased Premises by Tenant pursuant to such
purchase option, Tenant assumes all of the obligations of Landlord under the
Bond Documents and the Credit Facility Documents, or, in the alternative,
delivers a loan agreement, or similar document, in payment of a portion of the
Basic Purchase Price as set forth above.
          Concurrently with the closing of such purchase option, Landlord shall
cause the Deed of Trust (if not previously satisfied) to be released upon the
payment by Landlord to the Trustee of the amounts set forth above, unless Tenant
shall have assumed all of the obligations of Landlord under the Bond Documents
and the Credit Facility Documents as set forth above, in which event the Deed of
Trust will not be so released.
          Upon the closing of such purchase option and the payment of all
amounts set forth above, Tenant shall be released of all of its obligations
under this Lease; provided, however that any and all obligations and liabilities
of Tenant under this Lease that survive the Term of this Lease (such as
indemnification obligations) shall survive the closing of such purchase option.
          (c) In the event Tenant exercises its option to purchase the Leased
Premises from Landlord as set forth above, but fails to close as and when
required as set forth above, such failure shall constitute an Event of Default
under this Lease.
     7. Rent.
          (a) As used herein, the term “Rent Commencement Date” means
December 1, 2009.
          (b) Tenant covenants to pay to Landlord, on the first day of each and
every calendar month, beginning on the Rent Commencement Date, basic rent in the
amount of $80,000 per month, subject to adjustment as set forth in subparagraph
(c) below (such basic rent, as so adjusted from time to time, is hereinafter
referred to as “Basic Rent”). Basic Rent shall be payable to Landlord by
separate check or wire transfer at Landlord’s payment addresses set forth in
Exhibit E attached hereto and made a part hereof or at such other place or bank
account within the continental United States or to such other Person as Landlord
from time to time may designate to Tenant in writing, in lawful money of the
United States of America.
          (c) Landlord and Tenant acknowledge and agree that the Basic Rent has
been determined based upon a number of factors, which include the amount of debt
service payable by Landlord with respect to the Bonds and the State Loans and
other costs which may fluctuate from time to time. Basic Rent shall be adjusted
from time to time by Landlord and Tenant to reflect, among other things, (i) any
redemption of the Bonds prior to maturity, and (ii) the expiration of any Hedge
or any default by any Hedge Counterparty in the performance of its

14



--------------------------------------------------------------------------------



 



obligations under any Hedge Documents. Accordingly, within thirty (30) days of
each calendar quarter-end, Landlord shall provide Tenant with a reconciliation
of the amounts and costs incurred by Landlord which have been paid by Landlord
from Basic Rent received from Tenant, together with a projection of funds needed
by Landlord over the ensuing twelve (12) months to pay timely such costs and
amounts which have customarily been paid by Landlord from Basic Rent payments;
and effective with the Basic Rent payment due sixty (60) days after the end of
each quarter-end, Basic Rent shall be adjusted upward or downward as such
projections warrant.
          (d) Tenant covenants to pay and discharge, as additional rent, the
following (collectively, the “Additional Rent”):
          (i) the amount of any cost or expense required to be paid by Landlord
with respect to or in connection with the acquisition, construction and
financing of the Additional Improvements and the ownership of the Leased
Premises and the leasing of the Leased Premises to Tenant, including (without
limitation), consultants’ fees, accounting fees, legal fees and other expenses
relating to any litigation involving the Leased Premises (except to the extent
that Landlord is otherwise indemnified therefor pursuant to another provision of
this Lease), costs of maintenance, upkeep and repair of the Leased Premises paid
for by Landlord, costs of permits, charges by governmental authorities, and
amounts paid pursuant to any declaration or covenants including the Restrictive
Covenants, and all indemnification obligations of Landlord to any Person or
Persons resulting from or growing out of such acquisition, construction,
financing, ownership and leasing, and any sales taxes, plus
          (ii) all fees and amounts payable by Landlord to any Person or Persons
in connection with the acquisition, construction and financing of the Additional
Improvements, to the extent not otherwise payable pursuant to the 1997 Lease,
including (without limitation) all credit facility fees, remarketing fees,
common area maintenance fees or rents or other similar charges relating to the
maintenance of the Leased Premises or any roads or other improvements related
thereto, monthly deposits on account of Impositions and insurance premiums, in
the event that Landlord is required to make such monthly deposits on account of
Impositions and insurance premiums, and amounts representing increases in fees
payable to the Rating Agency or to the Trustee or the Registrar or the Paying
Agent pursuant to the Indenture or increases in the negotiation fees payable to
the Credit Facility Provider, and amounts representing changes in costs
resulting from any conversion of the interest rate payable on the Bonds from a
variable rate to one or more fixed rates or from one or more fixed rates to one
or more other fixed rates or to a variable rate, plus
          (iii) the amounts determined by Landlord to be sufficient to enable
Landlord to make payments of all other monetary obligations of Landlord under
the Bond Documents, the Credit Facility Documents, and any Hedge Documents.
Landlord, as promptly as practicable after obtaining knowledge that any
Additional Rent will be payable under this Lease, will advise Tenant, by written
notice, of the amount of any Additional Rent payable hereunder and the date on
which any Additional Rent is due and payable by Tenant in order for Landlord to
meet its obligations with respect to payments by Landlord to other

15



--------------------------------------------------------------------------------



 



Persons. Additional Rent shall be paid to Landlord’s payment addresses set forth
in Exhibit E attached hereto. In the event of any failure by Tenant to pay or
discharge any Additional Rent, Landlord shall have all rights, powers and
remedies provided herein or by Law in the case of non-payment of Basic Rent.
Unless otherwise provided herein, all payments of Additional Rent shall be due
on the date specified by Landlord in such written notice as the date on which
such Additional Rent is due and payable.
          (e) In the event that any payment of Basic Rent or Additional Rent is
not made within 15 days after the date on which the same is due and payable, any
such payment in default and the entire unpaid balance of all amounts owing to
Landlord shall bear interest, from the date on which the payment was due until
such payment in default is paid in full, at the fluctuating rate which is at all
times equal to the LIBOR Rate plus 3% per annum (the “Default Rate”). In
addition, Tenant shall pay (i) a late charge equal to 2% of the payment in
default as set forth above (except for any payment with respect to a Bond
Purchase Principal Drawing, as defined in the Indenture) which is made more than
15 days after the date on which the same is due and payable, and (ii) all costs
of collection, including attorneys’ fees, if collection of amounts due to
Landlord is referred to an attorney after default by Tenant.
     8. Net Lease; Non-Terminability.
          (a) This Lease is a net lease, and Basic Rent, Additional Rent and all
other sums payable by Tenant shall be paid without notice (except as
specifically provided herein) or demand.
          (b) Except as expressly provided in this Lease, Tenant shall not be
entitled to any set-off, counterclaim, recoupment, abatement, suspension,
deferment, diminution, deduction, reduction or defense of or to Basic Rent or
Additional Rent or any other sums payable hereunder and the obligations of
Tenant under this Lease shall not be affected, for any reason, including the
following: (i) any damage to or the destruction of all or any part of the Leased
Premises from whatever cause, (ii) the taking of the Leased Premises or any
portion thereof or interest therein by condemnation, requisition or otherwise
for any reason, (iii) the prohibition, limitation or restriction of Tenant’s use
of all or any part of the Leased Premises, or any interference with such use,
(iv) any title defect or encumbrance, or any eviction from the Leased Premises
by paramount title or otherwise, (v) Tenant’s acquisition or ownership of any
interest in all or any part of the Leased Premises otherwise than pursuant to an
express provision of this Lease, (vi) any failure on the part of Landlord to
observe any provision of this Lease, or any default by Landlord under any other
agreement to which Landlord and Tenant may be parties, (vii) any claim which
Tenant has or might have against Landlord, or (viii) any other cause whether
similar or dissimilar to the foregoing, any present or future Law to the
contrary notwithstanding except by agreement by and among Landlord, Tenant, and
the Credit Facility Provider. It is the intention of the parties hereto that the
obligations of Tenant hereunder shall be separate and independent covenants and
agreements, that Basic Rent, Additional Rent and all other sums payable by
Tenant hereunder shall continue to and be payable in all events, and that the
obligations of Tenant hereunder shall continue unaffected, unless the
requirement to pay or perform the same shall have been terminated pursuant to an
express provision of this Lease.

16



--------------------------------------------------------------------------------



 



          (c) Tenant agrees that it will remain obligated under this Lease in
accordance with its terms, and that it will not take any action to terminate,
rescind or avoid this Lease or abate the rent required hereby, notwithstanding
(i) the bankruptcy, insolvency, reorganization, composition, readjustment,
liquidation, dissolution, winding-up or other proceeding affecting Landlord or
any assignee of Landlord in any such proceeding or/and (ii) any other action
(including rejection) with respect to this Lease which may be taken by any
trustee or receiver of Landlord or of any assignee of Landlord in any such
proceeding or by any court in any such proceeding; and, in any such event, so
long as Tenant pays and performs its obligations under this Lease and does not
take any action to terminate, rescind or avoid this Lease or abate the rent
required hereby, Tenant shall be entitled to the benefits of Tenant set forth in
this Lease.
          (d) Except as otherwise provided in this Lease, Tenant waives all
rights which may now or hereafter be conferred by law (i) to quit, terminate or
surrender this Lease or (ii) to any abatement, suspension, deferment or
reduction of Basic Rent, Additional Rent or any other sums payable under this
Lease, except as expressly approved by the Credit Facility Provider or as
otherwise expressly provided herein.
          (e) Subject to Paragraph 38(f), Tenant and Landlord agree that the
Credit Facility Provider is and shall be a third-party beneficiary of this Lease
and that, as such, the Credit Facility Provider shall have the right to pursue
any right, remedy or performance to which Landlord shall be entitled pursuant
hereto notwithstanding that but for the provisions of this subparagraph (e), the
Credit Facility Provider may not have had the right to pursue any such right,
remedy or performance.
     9. Payment of Impositions; Compliance with Law and Restrictive Covenants.
          (a) Subject to the provisions of Paragraph 18 relating to contests,
Tenant shall pay all Impositions before any fine, penalty, interest or cost may
be added for non-payment. Tenant agrees to furnish to Landlord, within 30 days
after written demand therefor, proof of the payment of all Impositions payable
by Tenant as provided in this Paragraph 9. In the event that any Imposition
becomes due and payable during the Term and may be legally paid in installments,
Tenant shall have the option to pay such Imposition in installments; and in such
event, Tenant shall be liable only for those installments which become due and
payable during the Term, with appropriate proration in the case of fractional
years. Any Impositions which are attributable in part to the Term and in part to
a period preceding or following the Term, as the case may be, shall be equitably
apportioned between Landlord and Tenant. If Landlord is required pursuant to the
Bond Documents or the Credit Facility Documents or the State Loan Documents to
make monthly deposits on account of Impositions and insurance premiums, and
Landlord informs Tenant in writing thereof specifying the amount of such
deposits, Tenant shall pay such monthly deposits to Landlord, as Additional Rent
hereunder as provided in Paragraph 7(d).
          (b) Tenant shall promptly comply with and conform to all Legal
Requirements concerning the use, occupancy and conditions of the Leased Premises
and all machinery, equipment, furnishings, fixtures and improvements therein. If
any such Legal Requirement requires an occupancy or use permit, license, special
exception, or other local, state or federal agency certification, then Tenant
shall promptly obtain and keep current the same.

17



--------------------------------------------------------------------------------



 



          (c) Tenant shall comply with all of the Restrictive Covenants.
     10. Liens; Recording and Title; Easements.
          (a) Tenant will not, directly or indirectly, create or permit to
remain, and will promptly discharge, at its expense, any mortgage, lien,
encumbrance or charge on, pledge of, or conditional sale or other title
retention agreement with respect to, the Leased Premises or any part thereof or
Tenant’s interest therein or Basic Rent, Additional Rent or other sums payable
by Tenant under this Lease, other than Permitted Equipment Liens. The existence
of any mechanic’s, laborer’s, materialman’s, supplier’s or vendor’s lien, or any
right in respect thereof, shall not constitute a violation of this Paragraph 10
if payment is not yet due upon the contract or for the goods or services in
respect of which any such lien has arisen so long as such payment is made or
bonded off within 30 days after the later to occur of the completion of the work
which gave rise to the imposition of said liens or the rendering of the invoice,
statement or demand for such payment. Nothing contained in this Lease shall be
construed as constituting the consent or request of Landlord, expressed or
implied, of any contractor, subcontractor, laborer, materialman or vendor to or
for the performance of any labor or services or other furnishing of any
materials for any construction, alteration, addition, repair or demolition of or
to the Leased Premises or any part thereof.
          (b) At Tenant’s request and at Tenant’s sole cost and expense,
Landlord and Tenant will execute and deliver a memorandum evidencing Tenant’s
option to purchase set forth in Paragraph 6, and shall cause such memorandum to
be recorded, filed or registered in such manner and in such places as may be
required by any present or future Law in order to publish notices and protect
the validity of such option to purchase.
          (c) Subject to the terms and conditions of Paragraph 30, Landlord
shall have the right to encumber the Leased Premises, provided that any such
encumbrance (except for the Deed of Trust and other Credit Facility Documents)
shall be made expressly subject to Tenant’s rights under this Lease including
the purchase option.
     11. Indemnification. Tenant shall pay, protect, indemnify and save harmless
Landlord from and against any and all liabilities, losses, damages, costs,
expenses (including all reasonable attorneys’ fees and expenses), penalties,
causes of action, suits, claims, demands or judgments of any nature whatsoever
arising from (i) any injury to, or the death of, any person or any damage to
property on the Leased Premises or upon adjoining sidewalks, streets or ways, if
caused by the negligence of Tenant or its agents or employees, or in any manner
growing out of or connected with the use, failure of use, condition or occupancy
of the Leased Premises or any part thereof or resulting from the condition
thereof, (ii) any violation by Tenant of any covenant, agreement or condition of
this Lease, and (iii) any violation by Tenant of the terms of any contract or
agreement to which Tenant is a party and which affects the Leased Premises;
provided, however, that if any such liability, loss, damage, penalty, cost or
expense, cause of action, suit, claim, demand or judgment results from the
negligence of Landlord, its agents or employees, or if any such act or omission
is determined to be a failure by Landlord to observe any provision of this Lease
(if observance is required of Landlord), the foregoing indemnity by Tenant shall
apply with respect to Landlord only to the extent of the insurance coverage
maintained (or required to be maintained, if greater) by Tenant pursuant to the
provisions of

18



--------------------------------------------------------------------------------



 



Paragraph 15 of this Lease. In case any action or proceeding is brought against
Landlord by reason of any such claim, Tenant covenants, upon notice from
Landlord, to resist or defend such action or proceeding by counsel reasonably
satisfactory to Landlord, and, at the expense of Tenant, Landlord will cooperate
and assist in the defense of such action or proceeding if reasonably requested
so to do by Tenant.
     Tenant also shall pay, protect, indemnify and save harmless Landlord for
all amounts, liabilities, indemnities and obligations which Tenant assumes or
agrees to pay or discharge pursuant to this Lease, as well as any payments or
indemnification made or required to be made by Landlord under the Credit
Facility Documents, the Bond Documents, the State Loan Documents or any Hedge
Documents as a result of Tenant’s default hereunder, together with every fine,
penalty, interest and cost which may be added for nonpayment or late payment
thereof.
     The obligation of Tenant under this Paragraph 11 shall survive any
termination of this Lease as to any right of indemnity which shall have accrued
prior to such termination.
     12. Tenant’s Equipment; Building Equipment; Maintenance and Repair.
          (a) Tenant, at its expense, shall install all specialized machinery,
apparatus and equipment which Tenant, in its sole and absolute discretion, deems
necessary to permit the Leased Premises to be used for the Permitted Use
including, without limitation, the Tenant’s Equipment described on Exhibit C
attached hereto. All Tenant’s Equipment shall remain the property of the lessor
thereof or the property of the Tenant, as applicable, notwithstanding its
attachment to the Leased Premises. At the expiration of the Term, all of
Tenant’s Equipment shall remain the property of the lessor thereof or the
property of the Tenant (as applicable) and shall be removed by Tenant or such
lessor in accordance with subparagraph (c) below.
          (b) Tenant, at its sole cost and expense, will keep and maintain the
Leased Premises, including any altered, rebuilt, additional or substituted
buildings, structures and parts of the Additional Improvements, in good repair
and appearance, except for ordinary wear and tear, and will with reasonable
promptness make all structural and nonstructural, foreseen and unforeseen, and
ordinary and extraordinary changes and repairs of every kind and nature which
may be required to be made upon or in connection with the Leased Premises, the
Building Equipment, or any part thereof; in order to keep and maintain the
Leased Premises and the Building Equipment in such good repair and appearance.
All repairs, replacements and renewals shall be at least equal in quality to the
original work and all replacements shall have a value and useful life at least
equal to the value and remaining estimated useful life of the item being
replaced, and be suitable for a use which is the same or similar to that of the
item being replaced. Landlord shall not be required to maintain, repair or
rebuild, or to make any Alteration to the Leased Premises, the Building
Equipment, or Tenant’s Equipment, or any part thereof, whether ordinary or
extraordinary, structural or non-structural, foreseen or unforeseen, or to
maintain the Leased Premises, the Building Equipment, or Tenant’s Equipment, or
any part thereof, in any way, and Tenant hereby expressly waives the right to
make repairs at the expense of Landlord, notwithstanding the fact that such
right may be provided for in any Law in effect at the time of the execution and
delivery of this Lease or which may thereafter be enacted.

19



--------------------------------------------------------------------------------



 



          (c) Upon the expiration or earlier termination of this Lease, Tenant
shall surrender the Leased Premises in good condition, reasonable wear and tear
and damage by casualty excepted, with all Building Equipment in good working
condition, and all Tenant’s Equipment removed. Any Tenant’s Equipment required
to be removed but not removed by Tenant within 30 days after the expiration or
earlier termination of this Lease shall be considered abandoned by Tenant and
may be appropriated, sold, destroyed or otherwise disposed of by Landlord
without first giving notice thereof and without obligation to account therefor
to either Tenant or any lessor of such Tenant’s Equipment. Tenant agrees to pay
all costs and expenses incurred in removing, storing and disposing of Tenant’s
Equipment required to be removed but not removed. Tenant shall repair (i.e.,
replace, restore or repair to a sightly and usable condition), at its expense,
any damage to the Leased Premises caused by removal of Tenant’s Equipment,
whether effected by Landlord, Tenant, or Tenant’s lessor or any of their agents
or employees. Landlord shall not be responsible for any loss or damage to
Tenant’s Equipment under any circumstances. The provisions of this subparagraph
(c) are not applicable in the event that Tenant purchases the Leased Premises as
provided in Paragraph 6.
          (d) Landlord shall, from time to time upon Tenant’s written request,
execute appropriate documents for the benefit of Tenant’s lenders or equipment
lessors confirming the provisions of this Paragraph 12 and containing such
further undertakings of Landlord concerning the right of any such lender or
lessor to enter the Leased Premises following termination of this Lease for the
purpose of exercising its rights with respect to the collateral of such lender
or lessor, including removing the same, provided such further undertakings are
on commercially reasonable terms and conditions and require such lender or
lessor to repair any damage to the Leased Premises caused by the removal of
Tenant’s Equipment.
          (e) Notwithstanding anything herein to the contrary, Tenant shall not
be required to replace any Building Equipment during the last 3 years of the
Term, but Tenant, at Tenant’s expense, shall keep all Building Equipment in good
working condition throughout the Term.
     13. Alterations.
          (a) So long as no Event of Default or event which, with the giving of
notice, the lapse of time, or both, would constitute an Event of Default shall
have occurred and be continuing, Tenant may, at its expense, make Alterations,
subject to the advance written consent of Landlord and subject to the Deed of
Trust and the 1997 Deeds of Trust provided that the consent of Landlord shall
not be required for non-structural Alterations which do not involve the exterior
of the building or changes in utilities, electrical, mechanical or other
existing systems and which in each separate Alteration do not exceed $500,000 in
cost. Landlord agrees not to withhold, delay or condition its consent provided
that (i) all such Alterations, construction and installations shall be performed
in a good and workmanlike manner; (ii) all such Alterations, construction and
installations shall be expeditiously completed in compliance with all Legal
Requirements; (iii) all work done in connection with any such Alterations,
construction or installation shall comply with the requirements of any insurance
policy required to be maintained by Tenant hereunder; (iv) Tenant shall promptly
pay all costs and expenses of any such Alteration, construction or installation
and shall discharge all liens filed against any of the Leased Premises arising,
out of the same; (v) Tenant shall procure and pay for all permits and

20



--------------------------------------------------------------------------------



 



licenses required in connection with any such Alteration, construction or
installation; (vi) all such Alterations, construction and installations (except
as provided in subparagraph 13(c) below) shall be the property of Landlord and
shall be subject to this Lease; (vii) the design of any Alterations visible from
the exterior of the Leased Premises shall comply with the terms of the
Restrictive Covenants (including obtaining any consents required thereunder);
(viii) the contractor performing such alterations shall be reputable, licensed
and insured and shall, if required by Landlord, be required to obtain
performance and payment bonds; and (ix) Landlord shall incur no expense or cost
whatsoever in connection with such Alterations, including without limitation,
costs for reviewing and approving plans, additional common area maintenance
fees, tap fees or other utility fees, and costs incurred by Landlord in
obtaining the approval of the Credit Facility Provider and the State. Landlord
may require, as a condition to its consent to any Alterations, reasonable
appropriate payments, assurances and undertakings from Tenant to ensure that all
such conditions are satisfied. Notwithstanding the foregoing, it shall not be
unreasonable for Landlord to withhold its consent, or to condition its consent,
if either of the Beneficiaries withholds its consent to any of the foregoing, or
requires that certain conditions or requirements be satisfied or observed.
          (b) In the event that any Alterations shall encroach upon any
property, street or right-of-way adjoining or adjacent to the Leased Premises,
or shall violate the agreements or conditions contained in any restrictive
covenant affecting the Leased Premises or any part thereof, or shall hinder or
obstruct any easement or right-of-way to which the Leased Premises are subject
or shall impair the rights of others under any such easement or right-of-way,
then promptly after written request of Landlord or of any Person affected by any
such encroachment, violation, hindrance, obstruction or impairment, Tenant
shall, at its expense, either (i) obtain valid and effective waivers or
settlements of all claims, liabilities and damages resulting from each such
encroachment, violation, hindrance, obstruction or impairment, whether the same
shall affect Landlord, Tenant or both, or (ii) take such other action as shall
be necessary to remove such encroachments, hindrances or obstructions and to end
such violations or impairments.
          (c) All Tenant improvements that can be removed without damage to the
structural integrity of the Leased Premises or the normal functions of the
Leased Premises or that are not necessary for the normal use of a building as a
tenantable shell building, and which were not financed with the proceeds of the
Bonds or the State Loans, shall, on termination of this Lease, become the
property of the Tenant.
     14. Condemnation.
          (a) Tenant, immediately upon obtaining knowledge of the institution of
any proceeding for any condemnation of the Leased Premises or the Land or the
Improvements, shall notify Landlord thereof and Landlord shall be entitled to
participate with Tenant in any condemnation proceeding at Tenant’s expense.
Tenant hereby irrevocably assigns to Landlord any condemnation award or
condemnation payment to which Tenant may be or become entitled (except as set
forth in subparagraph (b) below) by reason of any taking of the Leased Premises
or any part thereof, in or by condemnation or other eminent domain proceedings
pursuant to any Law, or by reason of the temporary requisition of the use or
occupancy of the Leased Premises, or the Land or the Improvements or any part
thereof, by any governmental authority, civil or military, whether the same
shall be paid or payable in respect of Tenant’s leasehold interest

21



--------------------------------------------------------------------------------



 



hereunder or otherwise. The proceeds of the condemnation award shall be made
available for restoration if permitted by the Deed of Trust and the 1997 Deeds
of Trust and if this Lease is not terminated. As used herein, the term “Net
Award” means any condemnation award received by Landlord, less Landlord’s
expenses and Tenant’s expenses, if any, in collecting same.
          (b) The foregoing notwithstanding, nothing in this Lease shall impair
Tenant’s right to any award or payment on account of Tenant’s trade fixtures,
Tenant’s Equipment, and other tangible property, moving expenses, loss of
business and the like, if available, to the extent Tenant shall have a right to
make a separate claim therefor against the appropriate governmental authority,
but in no event shall any such separate claim be based upon the value of
Tenant’s leasehold interest in the Leased Premises or result in a reduction of
the award or payment which would have been payable to Landlord absent such
separate claim by Tenant.
          (c) If there shall be taken by condemnation or other eminent domain
proceedings pursuant to any Law, general or special, (i) the entire Leased
Premises or (ii) any substantial portion of the Leased Premises which is
sufficient to render the remaining portion thereof, in the reasonable judgment
of Landlord or Tenant, unsuitable for restoration for the continued use and
occupancy of Tenant’s business, or (iii) if the Credit Facility Provider or the
State shall retain any Net Award pursuant to the Deed of Trust and the 1997
Deeds of Trust (it being recognized that as a result thereof, either of the
Beneficiaries may refuse to allow the award to be disbursed for restoration
under certain circumstances, as provided in the Deed of Trust and the 1997 Deeds
of Trust), then Landlord and Tenant may each, not later than 90 days after any
such taking, give notice to the other of its intention to terminate this Lease
on any Basic Rent Payment Date specified in such notice, which date shall not be
prior to the date of the vesting of title to the Leased Premises or portion
thereof in the condemning authority. In the event Landlord elects to terminate
this Lease in the case of (ii) or (iii) above, if Tenant elects to provide funds
which, together with the Net Award, are sufficient to restore the Leased
Premises and pay Basic Rent and Additional Rent during such restoration and
provides evidence satisfactory to Landlord, the State and the Credit Facility
Provider (in the Credit Facility Provider’s and the State’s sole and absolute
subjective judgment) of its ability to do so within 30 days of Landlord’s
election, Landlord’s election to terminate shall be rescinded, this Lease shall
continue in full force and effect pursuant to subsection (d) below, and
restoration of the Leased Premises shall proceed in accordance with
Paragraph 16(b). In the event either Landlord or Tenant elects to terminate this
Lease under the provisions of this Paragraph 14(c), Landlord shall be entitled
to recover from Tenant, and Tenant will pay to Landlord, on or prior to the
effective date of termination, an amount equal to the Basic Rent, Additional
Rent and other sums which are then due and payable to the effective date of
termination; provided that in the event of such termination, Tenant may exercise
its purchase option under Paragraph 6(b) within 20 days after notice of
termination.
          (d) If a portion of the Leased Premises shall be taken in or by
condemnation or other eminent domain proceedings pursuant to any Law, general or
special, which does not result in a termination of this Lease, then this Lease
shall continue in full force and effect, and there shall be no abatement or
reduction of rent payable hereunder, except to the extent that any portion of
the Net Award is used to redeem Bonds or to prepay the State Loans prior to
maturity. Unless Tenant immediately elects to exercise its purchase option under
Paragraph 6 above, subject to the provisions of the Deed of Trust and the 1997
Deeds of Trust, the Net Award of

22



--------------------------------------------------------------------------------



 



such condemnation shall be paid to Landlord and, promptly after such
condemnation and payment to Landlord of the Net Award, Landlord shall make the
Net Award available to Tenant for restoration, in accordance with Paragraph 16.
          (e) For the purposes of this Lease, all amounts payable pursuant to
any agreement with any condemning authority which has been made in settlement of
or under threat of any condemnation or other eminent domain proceeding affecting
the Leased Premises shall be deemed to constitute an award made in such
proceeding.
          (f) The terms and provisions of this Paragraph 14 are subject to the
terms and provisions of the Deed of Trust, the 1997 Deeds of Trust, the 1997
Lease and the State Loan Documents.
     15. Insurance.
          (a) Tenant will maintain at its expense (i) such fire, casualty,
extended coverage and all risk insurance on the Improvements, the Additional
Improvements, the Building Equipment (as defined in the 1997 Lease) and Building
Equipment as is required to be maintained by Landlord, as Grantor under the Deed
of Trust and the 1997 Deeds of Trust, provided that the amount of any casualty
insurance shall be in no event less than the actual replacement value of the
Additional Improvements and Building Equipment, less footings, foundations and
other non-insurable portions, (ii) commercial general public liability insurance
with a single limit of not less than $10,000,000, including contractual
liability coverage insuring the obligations assumed by Tenant under this Lease,
premises and operations coverage, broad form property damage coverage and
independent contractors coverage, (iii) worker’s compensation insurance as
required by Law, (iv) business interruption insurance in the amount of
$6,000,000, and (v) employer’s liability insurance in an amount not less than
$2,000,000 for each accident, $2,000,000 disease-policy limit and $2,000,000
disease-each employee.
          (b) The insurance referred to in Paragraph 15(a) shall be written by
companies of recognized financial standing which are authorized to conduct an
insurance business in the State of Maryland and which are reasonably acceptable
to Landlord, the Credit Facility Provider and the State. All commercial public
liability insurance shall name as the insured parties thereunder Landlord,
Tenant, the State and the Credit Facility Provider, as their interests may
appear. Landlord shall not be required to prosecute any claim against, or to
contest any settlement proposed by, any insurer, provided that Tenant may, at
its expense, prosecute any such claim or contest any such settlement. In such
event, Tenant may bring such prosecution or contest in the name of Landlord,
Tenant, or both, and Landlord will join therein at Tenant’s written request upon
the receipt by Landlord of a satisfactory indemnity from Tenant against all
costs, liabilities and expenses in connection with such prosecution or contest.
          (c) So long as no Event of Default exists hereunder, insurance claims
by reason of damage to or destruction of any portion of the Leased Premises
shall be adjusted by Tenant, but Landlord, the State and the Credit Facility
Provider shall have the right to join with Tenant in adjusting any such loss. In
furtherance of Tenant’s right to adjust, collect and compromise, in its
discretion, all claims under any of the insurance policies required by this

23



--------------------------------------------------------------------------------



 



Paragraph 15, Tenant is authorized to execute and deliver all necessary proofs
of loss, receipts, vouchers and releases required by the insurers.
          (d) Every fire, casualty, extended coverage or all risk insurance
policy required above (other than on Tenant’s Equipment) shall contain a
non-contributory mortgagee endorsement in favor of Landlord, the Credit Facility
Provider and the State. Every policy which Tenant is obligated to carry under
the terms of Paragraph 15(a) shall contain an agreement by the insurer that it
will not cancel such policy except after 30 days’ prior written notice to
Landlord, the Credit Facility Provider and the State, and that any loss
otherwise payable thereunder shall be payable notwithstanding any act or
negligence of Landlord or Tenant which might, absent such agreement, result in a
forfeiture of all or a part of such insurance payment and notwithstanding any
foreclosure or other action or proceeding taken by either of the Beneficiaries
pursuant to any provision of the Deed of Trust or the 1997 Deeds of Trust upon
the happening of an Event of Default, as defined therein, or any change in title
or ownership of the Leased Premises.
          (e) Any and all insurance which Tenant is obligated to carry pursuant
to Paragraph 15(a) may be carried under a “blanket” policy or policies covering
other properties or liabilities of Tenant and may be effected by a combination
of basic and excess or umbrella policies, provided, that such “blanket” policy
or policies otherwise comply with the provisions of this Paragraph 15. The
amount of total insurance allocated to the Leased Premises, which amount shall
not be less than the amounts required pursuant to this Paragraph 15, shall be
specified either (i) in each such “blanket” policy or (ii) in a written
statement, which Tenant shall deliver to Landlord from the insurer thereunder.
          (f) Tenant shall promptly comply with and conform to (i) all
provisions of each insurance policy and (ii) all requirements of the insurers
thereunder, applicable to Landlord, the Credit Facility Provider, the State,
Tenant or the Leased Premises or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration or repair of the Leased Premises,
even if such compliance necessitates structural changes or improvements or
results in interference with the use or enjoyment of any of the Leased Premises.
Tenant shall not use the Leased Premises in any manner which would permit the
insurer to cancel any insurance policy unless Tenant obtains, prior to such
cancellation, substitute insurance in accordance with the provisions of this
Paragraph 15 which permits such use of the Leased Premises.
          (g) Any loss under any policy of casualty insurance required to be
carried by Landlord or Tenant hereunder (other than on Tenant’s Equipment) shall
be made payable to the Credit Facility Provider or, if references to the Credit
Facility Provider shall be ineffective as provided in Paragraph 38(f), to the
State as long as the State Loans are outstanding, and then to such other party
as the Landlord may designate (in any such case, the “Insurance and Award
Trustee”) and each casualty insurer shall be authorized and directed to make
payment under said policies directly to the Insurance and Award Trustee for
disbursement in accordance with the provisions of first, the Deed of Trust,
second, the 1997 Deeds of Trust (in the order of priority set forth in the 1997
Lease), and third, this Lease. As used herein, the term “Net Proceeds” means any
casualty insurance proceeds received by Landlord, less Landlord’s expenses and
Tenant’s expenses, if any, in collecting same. The term “Net Proceeds” shall not
include proceeds of insurance on Tenant’s Equipment, which proceeds shall be
paid directly to Tenant or the lessor of such Tenant’s Equipment.

24



--------------------------------------------------------------------------------



 



          (h) Tenant shall not carry separate insurance concurrent in form or
continuing in the event of loss with that required in this Paragraph 15 unless
(i) Landlord, the State and the Credit Facility Provider are included therein as
named insureds, with lender’s loss payable endorsements as provided herein, and
(ii) such separate insurance complies with the other provisions of this
Paragraph 15. Tenant shall immediately notify Landlord, the State and the Credit
Facility Provider of such separate insurance and shall deliver to Landlord, the
State and the Credit Facility Provider duplicate original policies therefor.
Notwithstanding the foregoing, Tenant may maintain insurance to compensate
Tenant for loss of use of the Additional Improvements.
          (i) The terms and provisions of this Paragraph 15 are subject to the
terms and provisions of the Deed of Trust, the 1997 Deeds of Trust, the 1997
Lease and the State Loan Documents.
     16. Casualty and Restoration.
          (a) In the event of any casualty resulting in damage to the Leased
Premises, including any casualty which renders the entire Leased Premises or a
substantial portion thereof unsuitable for continued use, this Lease shall
continue in full force and effect and there shall be no abatement or reduction
of rent payable hereunder.
          (b) Until such time as the Deed of Trust and the 1997 Deeds of Trust
shall have been released and discharged, any Net Proceeds and any Net Award
shall be applied either to the restoration or replacement of the property that
was lost or to the redemption of Bonds and payment of the State Loans, as
provided in the Deed of Trust and the 1997 Deeds of Trust.
          (c) Unless there shall have occurred and be continuing an Event of
Default hereunder pursuant to which Landlord is taking action to take possession
of the Leased Premises or to terminate this Lease, or the Net Proceeds or the
Net Award are to be used as directed by the Beneficiary as provided in the Deed
of Trust or either of the Beneficiaries as provided in the 1997 Deeds of Trust,
Landlord shall cause the Net Proceeds or Net Award to be held by the Insurance
and Award Trustee in a restoration fund which shall be disbursed as follows:
          (i) If the estimated cost of restoration is less than $100,000, and if
prior to commencement of restoration, no Event of Default or event which would
constitute an Event of Default pursuant to which Landlord is taking action to
take possession of the Leased Premises or to terminate this Lease shall exist
and no mechanics’ or materialmen’s liens shall have been filed and remain
undischarged, and if the architects, contracts, contractors, plans and
specifications for the restoration shall have been approved by Landlord (which
approval shall not be unreasonably withheld or delayed), and Landlord shall be
provided with reasonable assurance against mechanics’ liens, accrued or
incurred, as Landlord may reasonably require, and acceptable performance and
payment bonds reasonably acceptable to Landlord in an amount and form having a
surety reasonably acceptable to Landlord, and naming Landlord, the Credit
Facility Provider and the State each as additional obligees; then such proceeds
shall be payable to Landlord and made available to Tenant for application to pay
the costs of restoration incurred by Tenant and Tenant shall promptly complete
such restoration.

25



--------------------------------------------------------------------------------



 



          (ii) If the estimated cost of restoration is equal to or exceeds
$100,000, and if the conditions set forth in subparagraph (i) above shall have
been satisfied, and if Tenant provides evidence satisfactory to Landlord, the
Credit Facility Provider and the State that sufficient funds are available to
restore the Leased Premises, disbursements shall be made from time to time in an
amount not exceeding the cost of the work completed since the date covered by
the last disbursement, upon receipt of (A) satisfactory evidence, including
architect’s certificates, of the stage of completion, of the estimated cost of
completion and of performance of the work to date in a good and workmanlike
manner in accordance with the contracts, plans and specifications, (B) waivers
of liens, (C) contractors’ and subcontractors’ sworn statements, (D) a
satisfactory bring-to-date of title insurance, and (E) other evidence of cost
and payment so that Landlord can verify that the amounts disbursed from time to
time are represented by work that is completed, in place and free and clear of
mechanics’ lien claims.
          (iii) Each request for disbursement shall be accompanied by a
certificate of Tenant, signed by the President or any Vice President of Tenant,
describing the work for which payment is requested, stating the cost incurred in
connection therewith and stating that Tenant has not previously received payment
for such work; the certificate to be delivered by Tenant upon completion of the
work shall, in addition, state that the work has been completed and complies
with the applicable requirements of this Lease.
          (iv) Landlord may retain 10% of each requisition against the
restoration fund until the restoration is fully completed subject to reduction
of the retained amount upon approval by the Credit Facility Provider in
accordance with local custom;
          (v) The restoration fund shall be invested in an interest bearing
account of the Insurance and Award Trustee;
          (vi) At all times the undisbursed balance of the restoration fund
shall be not less than the cost of completing the restoration work free and
clear of all liens; and
          (vii) Landlord may impose other reasonable conditions provided the
same are consistent with those imposed upon such disbursements by the
Beneficiary under the Deed of Trust or either of the Beneficiaries under the
1997 Deeds of Trust. In addition, prior to commencement of restoration and at
any time during restoration, if the estimated cost of restoration, as determined
by the evaluation of an independent engineer acceptable to Landlord, exceeds the
amount of the Net Proceeds or the Net Award available for such restoration,
Tenant will provide evidence satisfactory to Landlord that the amount of such
excess will be available to restore the Leased Premises. Any sum which remains
in the restoration fund upon completion of restoration shall be refunded to
Tenant up to the amount of Tenant’s deposits pursuant to the immediately
preceding sentence. If no such refund is required or any sum remains in the
restoration fund after such refund, such sum remaining in the restoration fund
(including the residue of any Net Award in a condemnation remaining after
restoration) upon completion of restoration shall be applied (x) during any
period in which either of the Credit Facilities is in effect,

26



--------------------------------------------------------------------------------



 



to the Landlord’s reimbursement obligations to the Credit Facility Provider to
the extent of any drawings honored by the Credit Facility Provider to pay the
redemption price of Bonds redeemed in accordance with Section 3.1(b) of the
Indenture or to pay the purchase price of Bonds purchased pursuant to
Section 4.4 of the Indenture or (y) during any period in which any Bonds are
outstanding, to the redemption of Bonds in accordance with Section 3.1(b) of the
Indenture or to the purchase of Bonds as set forth in Section 4.4 of the
Indenture. During any period in which any Bonds are outstanding, any sums
remaining in an amount less than the minimum Authorized Denomination (as defined
in the Indenture) shall be deposited in the Principal Account (as defined in the
Indenture). If no Bonds are outstanding, and either of the Credit Facility
Agreements is still in effect, such remaining sum shall be applied to the
Landlord’s Credit Facility Obligations under the Credit Facility Documents. If
no Bonds are outstanding and neither of the Credit Facility Agreements is in
effect, such remaining sum shall be distributed to the State for repayment of
the State Loans and then to Landlord and Tenant in proportion to the value of
each party’s interest in the Leased Premises as determined by mutual agreement.
          (d) Tenant shall be solely responsible for the replacement and/or
repair of any of Tenant’s Equipment damaged by casualty.
          (e) The terms and provisions of this Paragraph 16 are subject to the
terms and provisions of the Deed of Trust, the 1997 Deeds of Trust, the 1997
Lease and the State Loan Documents.
     17. Assignment and Subletting.
          (a) Provided no Event of Default or event which, with the giving of
notice or the lapse of time or both, would constitute an Event of Default, shall
have occurred and be continuing, with prior notice to Landlord, Tenant may
sublet all or any part of the Leased Premises to an Affiliate, or assign this
Lease to an Affiliate, which Affiliate will use the Leased Premises for the
Permitted Use. Provided no Event of Default or event which, with the giving of
notice or the lapse of time or both, would constitute an Event of Default, shall
have occurred and be continuing, with the consent of Landlord (which consent
shall not be unreasonably withheld), Tenant may sublet all or any part of the
Leased Premises to a Person which is not an Affiliate, or assign this Lease to a
Person which is not a Affiliate, which Person will use the Leased Premises for
the Permitted Use. Notwithstanding the foregoing, in any instance in which
Landlord may not unreasonably withhold its consent, it shall not be unreasonable
for Landlord to withhold its consent, or to condition its consent, if the Credit
Facility Provider or the State withholds its consent to any assignment or
subletting, or requires that certain conditions or requirements be satisfied or
observed. Tenant shall give Landlord at least 30 days’ advance written notice of
its intention to enter into any transaction governed by this Paragraph 17,
together with such information as Landlord, the Credit Facility Provider or the
State may reasonably request concerning the business and financial background of
the proposed subtenant or assignee. Within 10 days after the execution and
delivery of any assignment or sublease permitted pursuant to this Paragraph 17,
Tenant shall deliver a conformed copy thereof to Landlord, and within 10 days
after the execution and delivery of any permitted sublease, Tenant shall give
notice to Landlord of the existence and term thereof, and of the name and
address of the sublessee thereunder.

27



--------------------------------------------------------------------------------



 



          (b) If Tenant assigns all its rights and interests under this Lease,
the assignee under such assignment shall expressly assume all the obligations of
Tenant hereunder in a written instrument delivered to Landlord at the time of
such assignment. No assignment or sublease shall affect or reduce any of the
obligations of Tenant hereunder, and all such obligations shall continue in full
effect as obligations of a principal and not as obligations of a guarantor or
surety, to the same extent as though no assignment or subletting had been made.
No assignment or sublease shall impose any obligations on Landlord beyond those
of Landlord under this Lease or otherwise affect any of the rights of Landlord
under this Lease. Any assignment or subletting, Landlord’s consent thereto, or
Landlord’s collection or acceptance of rent from any assignee or subtenant shall
not be construed either as waiving or releasing Tenant from any of its
liabilities or obligations under this Lease, or as relieving Tenant or any
assignee or subtenant from the obligation of obtaining Landlord’s prior written
consent to any subsequent assignment or subletting.
          (c) Upon the occurrence of an Event of Default under this Lease,
Landlord shall have the right to collect and enjoy all rents and other sums of
money payable under any sublease of any of the Leased Premises, and Tenant
hereby irrevocably and unconditionally assigns such rents and money to Landlord,
which assignment may be exercised upon and after (but not before) the occurrence
of an Event of Default. From and after the date, if any, that such Event of
Default is cured, such rents shall again become payable to Tenant and the
excess, if any, of the sublease rents collected by Landlord over the amount
thereof applied toward Tenant’s obligations under this Lease shall be paid to
Tenant.
          (d) All restrictions and obligations imposed pursuant to this Lease on
Tenant shall be deemed to extend to any subtenant or assignee, and Tenant shall
cause such Person to comply with such restrictions and obligations. Each
sublease is subject to the condition that if the Term is terminated or Landlord
succeeds to Tenant’s interest in the Leased Premises by voluntary surrender or
otherwise, at Landlord’s option the subtenant shall be bound to Landlord for the
balance of the term of such sublease and shall attorn to and recognize Landlord
as its landlord under the then executory terms of such sublease.
     18. Permitted Contests. Notwithstanding any other provision of this Lease
to the contrary, Tenant shall not be required to (i) pay any Imposition, or
(ii) discharge or remove any lien, encumbrance or charge referred to in
Paragraph 10 or 12, so long as Tenant shall contest, in good faith and at its
expense, the existence, the amount or the validity thereof, the amount of the
damages caused thereby, or the extent of its liability therefor, by appropriate
proceedings, provided that such contest shall operate at all times during the
pendency thereof to prevent (i) the collection of, or other realization upon,
the sums payable to satisfy any Imposition or lien, encumbrance or other charge
so contested, (ii) the sale, forfeiture or loss of the Leased Premises, or any
part thereof, or any interest therein or Basic Rent or any Additional Rent, or
any portion thereof, (iii) any interference with the use or occupancy of the
Leased Premises or any part thereof, (iv) any interference with the payment of
Basic Rent or any Additional Rent, or any portion thereof, (v) the cancellation
of any fire or other insurance policy, unless such policy is replaced prior to
its cancellation by another policy complying with the provisions of this Lease,
and (vi) the imposition of any civil or criminal liability upon Landlord. While
any such proceedings are pending, Landlord shall not have the right to pay,
remove or cause to be discharged the tax, assessment, levy, fee, rent or charge
or lien, encumbrance or charge thereby

28



--------------------------------------------------------------------------------



 



being contested, provided that Landlord shall have the right to require Tenant
to establish reasonable reserves for such liabilities being contested if the
Landlord reasonably determines such reserves to be necessary. Tenant further
agrees to give Landlord prompt notice of Tenant’s intention to contest any
Imposition and that each such contest shall be promptly prosecuted to a final
conclusion. Tenant will pay, and save Landlord harmless against, any and all
losses, judgments, decrees and costs (including all reasonable attorneys’ fees
and expenses) in connection with any such contest and will, promptly after the
final settlement, compromise or determination of such contest, fully pay and
discharge the amounts which shall be levied, assessed, charged or imposed or be
determined to be payable therein or in connection therewith, together with all
penalties, fines, interests, costs and expenses thereof or in connection
therewith, and perform all acts the performance of which shall be ordered or
decreed as a result thereof.
     19. Default Provisions.
          (a) Any of the following occurrences or acts shall constitute an Event
of Default under this Lease:
          (i) Tenant fails to pay, within 5 days after notice from Landlord or
any of its assignees to Tenant, any installment of Basic Rent.
          (ii) Tenant fails to pay any payment of Additional Rent, or any other
payment required to be paid by Tenant hereunder, including, without limitation,
payment of Impositions and insurance premiums, and such failure continues for
30 days after written notice thereof shall have been given to Tenant by
Landlord.
          (iii) Tenant fails to observe or perform any other provision hereof
for 30 days (or such shorter period of time as Landlord may reasonably determine
if such default endangers life or property) after Landlord shall have delivered
to Tenant written notice (except in the case of an emergency) of such failure
(provided that, in the case of any default referred to in this clause
(iii) which does not endanger life or property and which cannot with diligence
be cured within such 30 day period, if Tenant shall proceed promptly to cure the
same and thereafter shall prosecute the curing of such default with diligence,
then upon receipt by Landlord of a certificate from an authorized officer of
Tenant stating the reason that such default cannot be cured within 30 days and
stating that Tenant is proceeding with diligence to cure such default, the time
within which such failure may be cured shall be extended for such additional
period as may be necessary to complete the curing of the same with diligence.
          (iv) An Act of Bankruptcy occurs with respect to Tenant, or Tenant
becomes generally unable to pay its debts as they become due; provided, however,
if a proceeding with respect to an Act of Bankruptcy is filed or commenced
against Tenant, the same shall not constitute an Event of Default if such
proceeding is dismissed within 90 days from the date of such Act of Bankruptcy.
          (v) Default is made (A) with respect to any evidence of indebtedness
of liability for borrowed money of Tenant to the Credit Facility Provider, or
(B) with respect to any evidence of indebtedness or liability of Tenant to any
other Person for

29



--------------------------------------------------------------------------------



 



borrowed money or pursuant to a lease obligation, if the effect of such default
described in clause (A) or (B) above is to accelerate the maturity of such
evidence of indebtedness or liability prior to its stated maturity (whether
automatically, following an election by the holder or obligee thereof to
accelerate, or otherwise) or any such indebtedness is not paid as and when due
and payable; provided, however, that it shall not constitute an Event of Default
if the outstanding principal balance of such indebtedness or liability of Tenant
to any Person other than the Credit Facility Provider or the State is not in
excess of $1,000,000 or Tenant certifies to the Credit Facility Provider and the
State that it is contesting such default in good faith and by appropriate and
diligent proceedings.
          (vi) Any amendment to this Lease shall have been made without the
prior written consent of the Credit Facility Provider and the State, which
consent shall not be unreasonably withheld, conditioned or delayed, and, except
for material changes which would require the consent or approval of the State
Board of Public Works or the State Legislative Policy Committee, which consent
shall be deemed given by the Credit Facility Provider or the State if the Credit
Facility Provider or the State does not object to any proposed amendment within
15 business days after the receipt thereof by the Credit Facility Provider or
the State.
          (vii) Tenant abandons the Leased Premises.
          (viii) The interest of Tenant in the Leased Premises or any part
thereof shall be assigned or subleased in violation of Paragraph 17, or shall be
levied upon or attached in any proceeding involving a claim in excess of
$1,000,000 and such proceeding is not vacated, discharged or bonded against to
the reasonable satisfaction of Landlord, the Credit Facility Provider and the
State within 30 days thereafter.
          (ix) Any representation or warranty made by Tenant or its
representatives in this Lease or any of the Lease Documents executed and
delivered by Tenant or any statement or representation made by Tenant or its
representatives in any certificate, report or opinion (including legal opinions)
financial statement or other instrument furnished in connection with this Lease
or any of the Lease Documents executed and delivered by Tenant proves to have
been incorrect, false or misleading in any material respect when made.
          (x) Any judgment against Tenant or any attachment or other levy
against the property of Tenant with respect to a claim for an amount in excess
of $1,000,000 remains unpaid, unstayed on appeal, undischarged, unbonded or
undismissed for a period of 60 days.
          (xi) Tenant fails to comply with any material requirement of any
governmental authority having jurisdiction over the Leased Premises within the
time required by such governmental authority; or any proceeding is commenced or
action taken to enforce any remedy for a violation of any material requirement
of a governmental authority or any restrictive covenant affecting the Leased
Premises or any part thereof; provided, however, it shall not constitute an
Event of Default if Tenant is

30



--------------------------------------------------------------------------------



 



contesting the validity or applicability of any such requirement or covenant, at
its sole cost and expense, in good faith and by appropriate and diligent
proceedings.
          (xii) If any material provision of this Lease at any time for any
reason ceases to be valid and binding on Tenant, or is declared to be null and
void, or the validity or enforceability thereof is contested by Tenant or any
governmental agency or authority, or Tenant denies that it has any further
liability or obligation under this Lease or any of the Lease Documents executed
and delivered by Tenant.
          (xiii) Landlord, the Credit Facility Provider or the State, or any of
their respective representatives are not permitted, at all reasonable times
(after at least 48 hours prior written notice to Tenant, unless an Event of
Default shall have occurred and be continuing in which event notice will not be
required), to enter upon the Leased Premises, to inspect the Leased Premises and
all materials, equipment, fixtures and other items used or to be used in the
construction thereof, and to examine all detailed plans, shop drawings and
specifications which relate to or the appurtenances thereto or to be used in the
operation thereof, provided, however, any person conducting such inspection
shall comply with Tenant’s safety and operating policies and procedures.
          (xiv) An Event of Default (as defined in the 1997 Lease) occurs under
the 1997 Lease.
          (b) If an Event of Default shall have happened and be continuing,
Landlord shall have the right at its election, then or at any time thereafter
while such Event of Default shall continue, to give Tenant written notice of
Landlord’s intention to terminate this Lease on a date specified in such notice
(such termination being hereinafter referred to as a “Default Termination” and
such notice being hereinafter referred to as a “Default Termination Notice”).
Upon giving a Default Termination Notice, the Term and the estate hereby granted
shall terminate on the date specified in the Default Termination Notice as fully
and completely and with the same effect as if such date were the date
hereinbefore fixed for the expiration of the Term, and all rights of Tenant
hereunder shall terminate, but Tenant shall remain liable as hereinafter
provided. Notwithstanding the foregoing, no Default Termination Notice shall be
effective unless it is also executed by the Credit Facility Provider.
          (c) If an Event of Default shall have happened and be continuing,
Landlord shall have the immediate right, whether or not the Term shall have been
terminated pursuant to Paragraph 19(b), to re-enter and repossess the Leased
Premises or any part thereof by force (if legally permitted in the State of
Maryland), summary proceedings, ejectment or otherwise and the right (subject to
the rights and interests of equipment lessors) to remove all Persons and
property therefrom. Landlord shall be under no liability for or by reason of any
such entry, repossession or removal. No such re-entry or taking of possession of
the Leased Premises by Landlord shall be construed as an election on Landlord’s
part to terminate this Lease unless a Default Termination Notice shall have been
given to Tenant, or unless the termination of this Lease be finally decreed by a
court of competent jurisdiction.
          (d) At any time or from time to time after the repossession of the
Leased Premises or any part thereof pursuant to Paragraph 19(c), whether or not
this Lease shall have

31



--------------------------------------------------------------------------------



 



been terminated pursuant to Paragraph 19(b), Landlord shall use reasonable
efforts to relet the Leased Premises or any part thereof for the account of
Tenant or Landlord or otherwise, without notice to Tenant, for such term or
terms and on such conditions (which may include concessions of free rent) and
for such uses as Landlord, in its absolute discretion, may determine, and
Landlord may collect and receive any rents payable by reason of such reletting.
Landlord shall not be responsible or liable for any failure to relet the Leased
Premises or any part thereof or for any failure to collect any rent due upon any
such reletting.
          (e) In the event of the termination of this Lease upon an Event of
Default or repossession of the Leased Premises or any part thereof pursuant to
Paragraph 19(c) or otherwise, or the reletting of the Leased Premises or any
part thereof pursuant to Paragraph 19(d), Tenant shall remain liable as
hereinafter provided.
          (f) In the event of any Default Termination or repossession of the
Leased Premises or any part thereof by reason of the occurrence of an Event of
Default, Tenant will pay to Landlord Basic Rent, Additional Rent and other sums
required to be paid by Tenant to and including the date of such termination or
repossession (including, without limitation, the amount of all sums which have
become due and payable by Landlord under the Credit Facility Documents and the
Bond Documents and the State Loan Documents); and, thereafter, Tenant shall,
until the end of what would have been the Term in the absence of such
termination or repossession, and whether or not the Leased Premises or any part
thereof shall have been relet, be liable to Landlord for, and shall pay to
Landlord, as liquidated and agreed current damages on each Basic Rent Payment
Date and on any other date when due and payable: (i) Basic Rent, Additional Rent
and other sums which would be payable under this Lease by Tenant in the absence
of such termination or repossession, less (ii) the net proceeds, if any, of any
reletting effected for the account of Tenant pursuant to Paragraph 19(d), after
deducting from such proceeds all Landlord’s expenses in connection with such
reletting (including, without limitation, all repossession costs, brokerage
commissions, legal expenses, attorneys’ fees, employees’ expenses, alteration
costs and expenses of preparation for such reletting). Tenant will pay such
current damages on the days on which Basic Rent would have been payable under
this Lease in the absence of such termination or repossession, and Landlord
shall be entitled to recover the same from Tenant on each such day.
          (g) At any time after a Default Termination, Landlord shall be
entitled to recover from Tenant, and Tenant will pay to Landlord within 120 days
of demand therefor, an amount equal to Basic Rent, Additional Rent and other
sums which would be payable under this Lease, from the date to which Tenant
shall have satisfied in full its obligations under Paragraph 19(f) to pay
current damages, to the end of the remaining Term of this Lease in the absence
of such termination (assuming, in computing the amount of Basic Rent that would
have been due under Paragraph 7, an interest rate which is equal to the rate
applicable to such obligations on the date the Default Termination Notice is
issued “the “Assumed Rate”), discounted at the Assumed Rate, or such lower rate
as shall be necessary to provide that the sum payable by Tenant hereunder shall
satisfy in full the sum of (I) all “Landlord’s Credit Facility Obligations” and
“Landlord’s Bond Obligations” accrued through the date of the payment due under
this Paragraph 19(g), including without limitation, all accrued fees, costs and
expenses payable to the Trustee, the Remarketing Agent, the Rating Agency and
the Credit Facility Provider, plus (II) all

32



--------------------------------------------------------------------------------



 



costs and expenses (including reasonable attorneys’ fees and expenses) of the
Credit Facility Provider and Landlord in connection with such Default
Termination.
          (h) The words “enter”, “re-enter” or “re-entry”, as used in this
Paragraph 19, are not restricted to their technical meaning.
          (i) An Event of Default (as defined in this Lease) under this Lease
shall constitute an Event of Default (as defined in the 1997 Lease) under the
1997 Lease; and an Event of Default (as defined in the 1997 Lease) under the
1997 Lease shall constitute an Event of Default (as defined in this Lease) under
this Lease.
     20. Additional Rights of Landlord.
          (a) No right or remedy herein conferred upon or reserved to Landlord
is intended to be exclusive of any other right or remedy given hereunder or now
or hereafter existing at Law or in equity. The failure of either party to insist
at any time upon the strict performance of any covenant or agreement or to
exercise any option, right, power or remedy contained in this Lease shall not be
construed as a waiver or a relinquishment thereof for the future. A receipt by
Landlord of any Basic Rent, Additional Rent or any other sum payable hereunder
with knowledge of the breach of any covenant or agreement contained in this
Lease shall not be deemed a waiver of such breach, and no waiver of any
provision of this Lease shall be deemed to have been made unless expressed in
writing and signed by the waiving party. In addition to other remedies provided
in this Lease, Landlord shall be entitled, to the extent permitted by applicable
law, to injunctive relief in case of the violation, or attempted or threatened
violation, of any of the covenants, agreements, conditions or provisions of this
Lease, or to a decree compelling performance of any of the covenants,
agreements, conditions or provisions of this Lease, or to any other remedy
allowed to Landlord at Law or in equity.
          (b) Tenant hereby waives and surrenders, to the extent not prohibited
by Law, for itself and all those claiming under it, including creditors of all
kinds, (i) any right and privilege which it or any of them may have under any
present or future Law to redeem the Leased Premises or to have a continuance of
this Lease for the Term after termination of Tenant’s right of occupancy by
order or judgment of any court or by any legal process or writ, or under the
terms of this Lease, or after the termination of the Term as herein provided,
and (ii) the benefits of any present or future law which exempts property from
liability for debt or for distress for rent.
          (c) In the event Tenant shall be in default in the performance of any
of its obligations under this Lease, and an action shall be brought for the
enforcement thereof in which it shall be determined that Tenant was in default,
Tenant shall pay to Landlord all the expenses incurred in connection therewith
including reasonable attorney’s fees. In the event Landlord shall, without fault
on its part, be made a party to any litigation commenced against Tenant, and if
Tenant, at its expense, shall fail to provide Landlord with counsel reasonably
approved by Landlord, Tenant shall pay all costs and reasonable attorney’s fees
incurred or paid by Landlord in connection with such litigation.

33



--------------------------------------------------------------------------------



 



          (d) If an Event of Default has happened and is continuing, Landlord
may, but shall not be obligated to, make any payment or perform any act required
hereunder to be made or performed by Tenant which has not been performed within
the time period specified herein for such performance, with the same effect as
if made or performed by Tenant, provided that no entry by Landlord upon the
Leased Premises for such purpose shall create any liability to Tenant on the
part of Landlord or shall constitute or shall be deemed to be an eviction of
Tenant, and no such entry shall waive or release Tenant from any obligation or
default hereunder. All sums so paid by Landlord and all costs and expenses
(including reasonable attorney’s fees and expenses) incurred by Landlord in
connection with the performance of any such act, together with interest at the
Default Rate, shall constitute Additional Rent payable by Tenant hereunder.
     21. Inspection. Tenant shall permit Landlord, the Credit Facility Provider,
the State, and the holder of any Encumbrance, and its and their representatives
and agents to enter the Leased Premises, with notice to Tenant and with an
escort provided by Tenant, unless (i) an Event of Default shall have occurred
and be continuing, or (ii) an emergency threatening life or property exists, in
either of which cases, no advance notice shall be required, without charge
therefor and without diminution of the rent payable by Tenant, in order to
examine, inspect and protect the Leased Premises, or, during the last year of
the Term, to exhibit the same to brokers, prospective tenants, lenders,
purchasers and others. In connection with any such entry, Landlord shall
endeavor to minimize the disruption to Tenant’s normal business operations in
the Leased Premises.
     22. Notices, Demands and Other Instruments. All notices, demands, requests,
consents, approvals, certificates or other communications required under this
Lease shall be in writing, and shall be sufficiently given and shall be deemed
to have been properly given (i) if delivered by hand, when written confirmation
of delivery is received by the sender, (ii) three days after the same is mailed
by certified mail, postage prepaid, return receipt requested, or (iii) if sent
by overnight courier, 24 hours (plus 24 hours for any intervening day that is
not a business day) after delivery to such overnight courier addressed to the
Person to whom any such notice, demand, request, consent, approval, certificate
or other communication is to be given, at .the appropriate address designated on
Exhibit E attached hereto. Any party listed on Exhibit E shall each have the
right from time to time to specify as its address for purposes of this Lease any
other address in the United States of America upon giving 15 days’ written
notice hereunder.
     23. Estoppel Certificates. Landlord or Tenant, as the case may be, shall,
at any time and from time to time, upon not less than 20 days’ prior written
notice by the other (but neither shall be required to do so more than twice in
any calendar year), execute, acknowledge and deliver to the requesting party a
statement in writing, executed by an authorized representative of Landlord or by
the President or a Vice President of Tenant, as the case may be, certifying
(i) that this Lease is unmodified and in full effect (or, if there have been
modifications, that this Lease is in full effect as modified, and setting forth
such modifications), (ii) the dates to which Basic Rent, Additional Rent and all
other sums payable hereunder have been paid, (iii) that to the knowledge of the
signer of such certificate no default by either Landlord or Tenant exists
hereunder or specifying each such default of which the signer may have
knowledge; and (iv) that, in the case of any statement being given by Tenant, to
the knowledge of the signer of such certificate, there are no proceedings
pending or threatened against Tenant before or by any court or administrative
agency which, if adversely decided, would materially and adversely affect the

34



--------------------------------------------------------------------------------



 



financial condition and operations of Tenant or Tenant’s ability to perform or
fulfill its obligations under this Lease, or if any such proceedings are pending
or threatened to said signer’s knowledge, specifying and describing the same. It
is intended that any such statements may be relied upon by the Credit Facility
Provider, the State, Landlord or their assignees or by any prospective purchaser
of the Leased Premises or by any transferee or assignee of Tenant’s interest in
the Lease or a sublessee of Tenant or by any party providing financing to
Tenant. Any certificate required under this Paragraph 23 shall (i) state briefly
the nature and scope of the examination or investigation upon which the
statements contained in such certificate are based, (ii) state that in the
opinion of each Person signing such certificate he has made such examination or
investigation as is necessary to enable him to express an informed opinion as to
the subject matter of such certificate, and (iii) certify to the correctness of
the statements contained therein.
     24. No Merger. There shall be no merger of this Lease or of the leasehold
estate hereby created with any other estate or interest in the Leased Premises
or any part thereof by reason of the fact that the same Person may acquire or
hold, directly or indirectly, (a) any interest in this Lease or the leasehold
estate hereby created or (b) any such other estate or interest in the Leased
Premises or any part.
     25. Representations and Warranties of Tenant. Tenant makes the following
representations and warranties to Landlord:
          (a) Good Standing. Tenant (i) is a corporation duly organized and
existing, in good standing, under the laws of the State of Delaware, (ii) has
the corporate power and all material governmental licenses, authorizations,
consents and approvals required to own its property and to carry on its business
as now being conducted, and (iii) is duly qualified to do business and is in
good standing in each jurisdiction in which the character of the properties
owned by it therein or in which the transaction of its business makes such
qualification necessary, including, but not limited to, the State of Maryland.
          (b) Authority. Tenant has full corporate power and authority to enter
into and execute and deliver this Lease and each of the other documents executed
and delivered by Tenant in connection herewith (collectively, the “Lease
Documents”), and to incur and perform the obligations provided for therein and
herein, all of which have been duly authorized by all proper and necessary
corporate action by Tenant. No consent or approval of stockholders or of any
other Person or public authority or regulatory body is required as a condition
to the validity or enforceability of this Lease or any of the other Lease
Documents, or if required the same has been duly obtained.
          (c) Binding Agreements. This Lease and each of the other Lease
Documents have been duly and properly executed by Tenant, constitute the valid
and legally binding obligations of the Tenant, and are fully enforceable against
Tenant in accordance with their respective terms; except to the extent that
enforceability may be affected by any bankruptcy or insolvency proceeding filed
by or against the Tenant and subject to the exercise of judicial discretion in
accordance with general principles of equity.
          (d) Litigation. There is no litigation or proceeding pending or, so
far as Tenant knows, threatened, before any court or administrative agency
which, in the opinion of

35



--------------------------------------------------------------------------------



 



Tenant, will materially adversely affect the financial condition or operations
of Tenant, Tenant’s ability to perform and fulfill its obligations under this
Lease, or the authority of Tenant to enter into, or the validity or
enforceability of, this Lease or any of the other Lease Documents.
          (e) No Conflicting Agreements, Laws, etc. There is (i) no charter,
by-law or preference stock provision of the Tenant and no provision of any
existing mortgage, indenture, contract or agreement binding on the Tenant or
affecting Tenant’s property, and (ii) to the knowledge of Tenant, no provision
of Law or order of court binding on the Tenant or affecting any of Tenant’s
property, which would conflict with or in any way prevent the execution,
delivery, or performance of the terms of this Lease or any of the other Lease
Documents, or which would be in default or violated as a result of such
execution, delivery or performance, or for which adequate consents or waivers
have not been obtained.
          (f) Tax Returns. Tenant has filed all required federal, state and
local tax returns and has paid all taxes as shown on such returns as they have
become due. No claims have been assessed and are unpaid with respect to such
taxes, and Tenant has established reserves which it believes to be adequate for
the payment of additional taxes for years which have not been audited by the
respective tax authorities.
          (g) Place of Business of Tenant. Tenant’s principal place of business
is located at 14200 Shady Grove Road, Rockville, Maryland 20850.
          (h) Brokers. To the best of Tenant’s knowledge (other than Scheer
Partners Inc.), no Person has, or as a result of any action of or by Tenant in
connection with the transactions contemplated hereby and by the Lease will have,
any right, interest or valid claim against or on the Landlord for any
commission, fee or other compensation as a broker or finder, or in any similar
capacity. Tenant shall indemnify the Landlord against any claimed fee,
commission or other compensation arising from or in connection with the
transactions contemplated hereby or by the Lease Documents.
          (i) ERISA. (i) Any Plan established and maintained by the Tenant or
any Commonly Controlled Entity is a qualifying plan under the applicable
requirements of Section 401 of the Code and there is no current matter which
would materially adversely affect the qualified tax-exempt status of any Plan;
(ii) neither the Tenant nor any Commonly Controlled Entity has engaged in or is
engaging in any Prohibited Transaction or has incurred any Accumulated Funding
Deficiency in connection with any such Plan, whether or not waived, and no
Reportable Event has occurred with respect to any Plan subject to the minimum
funding requirements of Section 412 of the Code; (iii) no Multiemployer Plan has
“terminated”, as that term is defined in ERISA; (iv) neither the Tenant nor any
Commonly Controlled Entity has “withdrawn” or “partially withdrawn” from any
Multiemployer Plan; and (v) no Multiemployer Plan is in “reorganization” nor has
notice been received from the administrator of any Multiemployer Plan that any
such Plan will be placed in “reorganization”.
     26. Affirmative Covenants of Tenant. Tenant shall:
          (a) Reporting Requirements. Furnish or cause to be furnished to
Landlord:

36



--------------------------------------------------------------------------------



 



          (i) as soon as available but in no event more than 45 days after the
filing with the Securities and Exchange Commission (the “SEC”), a copy of the
10Q Report of Tenant filed with the SEC accompanied by a certificate of the
chief financial officer of Tenant stating whether any event has occurred which
constitutes an Event of Default, or which would constitute such an Event of
Default with the giving of notice or the lapse of time or both, and, if so,
stating the facts with respect thereto; and
          (ii) as soon as available but in no event more than 120 days after the
close of each fiscal year of Tenant, a copy of the 10K Report of Tenant filed
with the SEC and a copy of the annual audited financial statements relating to
Tenant prepared in accordance with GAAP, which financial statements shall
include a balance sheet of Tenant as at the end of such fiscal year and a
statement of earnings and changes in stockholder’s equity of Tenant for such
fiscal year; and
          (iii) as soon as available but in no event more than 90 days after the
close of each fiscal year of Tenant, a certificate of the chief financial
officer of Tenant stating whether any event which constitutes an Event of
Default under this Lease has occurred, or any event which would constitute such
an Event of Default with the giving of notice or the lapse of time or both has
occurred, and, if so, stating the facts with respect thereto; and
          (iv) promptly upon transmission thereof, copies of any financial
statements, proxy statements, reports and the like which Tenant sends to its
shareholders and copies of all registration statements (with exhibits); and
          (v) [INTENTIONALLY OMITTED]
          (vi) [INTENTIONALLY OMITTED]
          (vii) [INTENTIONALLY OMITTED]
          (viii) with reasonable promptness, such budgets, cash flow
projections, financial forecasts and other additional information, reports or
statements as Landlord or the Credit Facility Provider may from time to time
reasonably request.
          (b) Taxes and Claims. Pay and discharge or cause to be paid and
discharged all taxes imposed upon it or its income or properties prior to the
date on which penalties attach thereto, and all lawful claims which, if unpaid,
might become a lien or charge upon any of its properties. Tenant shall have the
right to contest the validity of any such tax, assessment, charge, levy or
claim, by timely and appropriate proceedings, provided that Tenant shall
(1) give Landlord written notice of its intention to contest, (2) diligently
prosecute such contest, (3) at all times effectively stay or prevent any
official or judicial sale of the Leased Premises or Building Equipment or any
part thereof by reason of nonpayment of any such taxes, and (4) establish
reasonable reserves for such liabilities being contested if Landlord reasonably
determines such reserves to be necessary.
          (c) Insurance. In addition to the insurance required by Paragraph 15
of this Lease, maintain insurance with responsible insurance companies on such
of its properties, in

37



--------------------------------------------------------------------------------



 



such amounts and against such risks as is customarily maintained by similar
businesses operating in the same vicinity. Tenant shall file with Landlord, upon
its request, a detailed list of the insurance then in effect covering Tenant and
Tenant’s properties, stating the names of the insurance companies, the amounts
and rates of the insurance, dates of the expiration thereof and the properties
and risks covered thereby; and, within 30 days after notice in writing from the
Landlord, obtain such additional insurance as the Landlord may reasonably
request.
     (d) Corporate Existence. Maintain its existence in good standing as a
Delaware corporation, qualified to transact business in the State of Maryland.
     (e) Compliance with Laws. Comply with all Legal Requirements, subject to
Tenant’s right to contest the validity or applicability of any of the foregoing,
at its sole cost and expense, in good faith and by appropriate and diligent
proceedings, in accordance with Paragraph 18 hereof.
     (f) Books and Records. Maintain appropriate books and records with respect
to the Leased Premises and permit access by Landlord, the Credit Facility
Provider and the State and their respective authorized representatives and
employees to the books and records of Tenant at the offices of Tenant during
normal business hours.
     (g) Employment Count. Within 30 days after the Rent Commencement Date and
on each anniversary date thereafter, and upon subsequent request of Landlord or
the State, Tenant shall supply Landlord and the State with the employment count
at the Leased Premises.
     (h) Equal Employment. Tenant shall prohibit discrimination on the basis of
(i) political or religious opinion or affiliation, marital status, race, color,
creed, or national origin, or (ii) sex or age, except when sex or age
constitutes a bona fide occupational qualification, or (iii) the physical or
mental disability of a qualified individual with a disability; and shall, upon
the request of the State Department of Business and Economic Development (the
“Department”), submit information relating to its employment practices and
operations with regard to the above on a form to be prescribed by the
Department.
     (i) Drug and Alcohol Free Workplace. Tenant shall make a good faith effort
to eliminate illegal drug use and alcohol and drug abuse from its workplace
during the Term and specifically, shall:
          (i) prohibit the unlawful manufacture, distribution, dispensation,
possession, or use of drugs in its workplace;
          (ii) prohibit its employees from working under the influence of
alcohol or drugs;
          (iii) not hire or assign to work on an activity funded in whole or
part with State of Maryland funds, anyone whom it knows, or in the exercise of
due diligence should know, currently abuses alcohol or drugs and is not actively
engaged in a bona fide rehabilitation program;

38



--------------------------------------------------------------------------------



 



          (iv) promptly inform the appropriate law enforcement agency of every
drug related crime that occurs in its workplace if it or its employee has
observed the violation or otherwise has reliable information that a violation
has occurred; and
          (v) notify employees that drug and alcohol abuse is banned in the
workplace, impose sanctions on employees who abuse drugs and alcohol in the
workplace, and institute steps to maintain a drug and alcohol free workplace.
          (j) [INTENTIONALLY OMITTED]
          (k) Cooperate in connection with any appraisal of the Leased Premises
conducted by or at the request of Landlord, the Credit Facility Provider or the
State.
     27. Negative Covenants of Tenant. Until all of Tenant’s obligations under
this Lease have been paid and performed in full (other than any indemnities
which survive the termination of this Lease), without the prior written consent
of Landlord, Tenant shall not, directly or indirectly:
          (a) Declare any dividends (other than dividends payable in capital
stock of Tenant) on any shares of any class of its capital stock (other than
preferred stock outstanding as of December 1, 1999) or apply any of its property
or assets to the purchase, redemption or other retirement of, or set apart any
sum for the payment of any dividends on, or for the purchase, redemption or
other retirement of, or make any other distribution by reduction of capital or
otherwise in respect of, any shares of any class of capital stock of Tenant
unless (i) there is no Event of Default which has occurred and is continuing,
and (ii) the amount of the dividend does not exceed Tenant’s accumulated
earnings at that time.
          (b) [INTENTIONALLY OMITTED].
          (c) (i) Restate or amend any Plan established and maintained by Tenant
or any Commonly Controlled Entity and subject to the requirements of ERISA, in a
manner designed to disqualify such Plan and its related trusts under the
applicable requirements of the Code; (ii) permit any officers of Tenant or any
Commonly Controlled Entity to materially adversely affect the qualified
tax-exempt status of any Plan or related trusts of Tenant or any Commonly
Controlled Facility under the Code; (iii) engage in or permit any Commonly
Controlled Entity to engage in any Prohibited Transaction; (iv) incur or permit
any Commonly Controlled Entity to incur any Accumulated Funding Deficiency,
whether or not waived, in connection with any Plan; (v) take or permit any
Commonly Controlled Entity to take any action or fail to take any action which
causes a termination of any Plan in a manner which could result in the
imposition of a lien on the property of Tenant or any Commonly Controlled Entity
pursuant to Section 4068 of ERISA; (vi) fail to notify the Credit Facility
Provider that notice has been received of a “termination” (as defined in ERISA)
of any Multiemployer Plan to which Tenant or any Commonly Controlled Entity has
an obligation to contribute; (vii) incur or permit any Commonly Controlled
Entity to incur a “complete withdrawal” or “partial withdrawal” (as defined in
ERISA) from any Multiemployer Plan to which Tenant or any Commonly Controlled
Entity has an obligation to contribute; or (viii) fail to notify the Credit
Facility Provider that notice has been received from the administrator of any
Multiemployer Plan to which Tenant or

39



--------------------------------------------------------------------------------



 



any Commonly Controlled Entity has an obligation to contribute that any such
Plan will be placed in “reorganization” (as defined in ERISA).
     28. Non-Recourse. Anything contained herein to the contrary
notwithstanding, any claim based on or in respect of any liability of Landlord
under this Lease shall be enforced only against Landlord’s interest in the
Leased Premises (subject to the lien of the Deed of Trust and the 1997 Deeds of
Trust) and not against any other assets, properties or funds of Landlord or
against any assets, properties or funds of (i) any employee or agent of Landlord
(or any director, officer, legal representative, successor, or assign of any
thereof), or (ii) any other Person affiliated with any of the foregoing,
including without limitation, the State of Maryland or any department, agency or
instrumentality thereof.
     Notwithstanding any other provision set forth in this Lease or in any other
agreement or document executed in connection with or relating to this Lease:
          (a) No provision of this Lease or of any other agreement or document
executed in connection with or relating to this Lease shall be construed so as
to give rise to any monetary or pecuniary liability of Landlord or of the State
of Maryland, or any political subdivision or agency thereof, or to give rise to
a charge upon the general credit of Landlord or of the State of Maryland, or any
political subdivision or agency thereof, and any claim based on or in respect of
any liability of Landlord under this Lease shall be enforced only as set forth
above in this Paragraph 28.
          (b) Neither this Lease nor any other agreement or document executed in
connection with or relating to this Lease nor any claim hereunder or thereunder
shall (i) constitute a debt of Landlord or of the State of Maryland, or any
political subdivision or agency thereof, or a pledge of the full faith and
credit or taxing power of the State of Maryland, or any political subdivision or
agency thereof, or (ii) create any monetary liability on, or obligate Landlord
or the State of Maryland, or any political subdivision or agency thereof, to
make any appropriation for payment. Landlord has no taxing power.
          (c) The liability of Landlord under this Lease and under any other
agreement or document executed in connection with or relating to this Lease
shall be non-recourse to Landlord, limited as set forth above in this
Paragraph 28; and the lien of any judgment shall be restricted to only
Landlord’s interest in the Leased Premises (subject to the lien of the Deed of
Trust and the 1997 Deeds of Trust), and not against any other assets, properties
or funds of Landlord or against any assets, properties or funds of (i) any
employee or agent of Landlord (or any director, officer, legal representative,
successor, or assign of any thereof), or (ii) any other Person affiliated with
any of the foregoing, including without limitation, the State of Maryland or any
department, agency or instrumentality thereof; and Landlord shall have no other
liability, legal, moral or otherwise, to Tenant, or any other person, in
connection with the Land, the Improvements, the Leased Premises, this Lease, or
any other agreement or document executed in connection with or relating to this
Lease. In no event shall Landlord be required to pay any claim under this Lease
or under any other agreement or document executed in connection with or related
to this Lease from any of its own funds.

40



--------------------------------------------------------------------------------



 



          (d) Landlord shall not be required to do any act whatsoever or
exercise any diligence whatsoever, other than to perform its limited obligations
under the Lease Documents, the Bond Documents and the Credit Facility Documents,
to mitigate any damages of Tenant or any other person, if any Event of Default
shall occur under this Lease or any other agreement or document executed in
connection with or relating to this Lease.
     29. Separability. Each and every covenant and agreement contained in this
Lease is, and shall be construed to be, a separate and independent covenant and
agreement, and the breach of any such covenant or agreement by Landlord shall
not discharge or relieve Tenant from any of its obligations under this Lease. If
any term or provision of this Lease or the application thereof to any Person or
circumstances shall to any extent be invalid and unenforceable, the remainder of
this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term and provision of this Lease shall be
valid and shall be enforced to the extent permitted by Law.
     30. Subordination.
          (a) This Lease is subject and subordinate to the lien, provisions,
operation and effect of the Deed of Trust and 1997 Deeds of Trust or other
security instruments which may now or hereafter encumber the Improvements or the
Land or any interest therein (collectively, “Encumbrances”), to all funds and
indebtedness intended to be secured thereby, and to all renewals, extensions,
modifications, recastings or refinancings thereof. The holder of any Encumbrance
to which this Lease is subordinate shall have the right (subject to any required
approval of the holders of any superior Encumbrance) at any time to declare this
Lease to be superior to the lien, provisions, operation and effect of such
Encumbrance, and Tenant shall execute, acknowledge and deliver all documents
required by such holder in confirmation thereof. Prior hereto, Landlord, Tenant
and the State have executed the State Loan Assignment, and simultaneous with the
execution hereof, Landlord, Tenant and the Bank shall execute the Assignment. In
the event that the Additional Improvements and/or the Land become subject to an
Encumbrance after the date hereof, Landlord agrees to obtain a non-disturbance
agreement from the holder of such Encumbrance, in such holder’s standard form,
provided that Tenant shall pay or reimburse Landlord for any costs associated
with such efforts and agrees to execute such agreement in order to confirm the
subordination of this Lease to the Encumbrance, if requested by the holder of
such Encumbrance.
          (b) Tenant shall at Landlord’s request promptly execute any requisite
or appropriate document confirming such subordination. Tenant waives the
provisions of any Law now or hereinafter in effect which may give or purport to
give Tenant any right to terminate or otherwise adversely affect this Lease and
Tenant’s obligations hereunder in the event any foreclosure proceeding is
prosecuted or completed or in the event the Additional Improvements, the Land or
Landlord’s interest therein is transferred by foreclosure, by deed in lieu of
foreclosure or otherwise. At the request of such transferee, Tenant shall attorn
to such transferee and shall recognize such transferee as the Landlord under
this Lease. Tenant agrees that upon any such attornment, such transferee shall
not be (i) bound by any payment of Basic Rent or Additional Rent more than one
month in advance, except prepayments in the nature of security for the
performance by Tenant of its obligations under this Lease, but only to the
extent such prepayments have been delivered to such transferee, (ii) bound by
any amendment of this Lease

41



--------------------------------------------------------------------------------



 



made without the consent of the holder of each Encumbrance existing as of the
date of such amendment, (iii) liable for damages for any breach, act or omission
of any prior landlord, or (iv) subject to any offsets or defenses which Tenant
might have against any prior landlord; provided, however, that after succeeding
to Landlord’s interest under this Lease, such transferee shall agree to perform
in accordance with the terms of this Lease all obligations of Landlord arising
after the date of transfer. Within five days after the request of such
transferee, Tenant shall execute, acknowledge and deliver any requisite or
appropriate document submitted to Tenant confirming such attornment.
          (c) If any prospective or current holder of an Encumbrance requires
that modifications to this Lease be obtained, and provided that such
modifications (i) are reasonable, (ii) do not adversely affect in a material
manner Tenant’s use of the Leased Premises for the Permitted Use, (iii) do not
increase the rent and other sums to be paid by Tenant, (iv) do not change
Tenant’s affirmative or negative covenants set forth herein, or (v) affect
Tenant’s option to purchase the Leased Premises as provided in Paragraph 6(b),
then Landlord may submit to Tenant an amendment to this Lease incorporating such
required modifications, and Tenant shall execute, acknowledge and deliver such
amendment to Landlord within five days after Tenant’s receipt thereof.
     31. Binding Effect. All of the covenants, conditions and obligations
contained in this Lease shall be binding upon and inure to the benefit of the
respective successors and assigns of Landlord and Tenant to the same extent as
if each successor and assign were in each case named as a party to this Lease.
This Lease may not be changed, modified or discharged except by a writing signed
by Landlord and Tenant and consented to by the Credit Facility Provider and the
State.
     32. Headings. The headings to the various paragraphs of this Lease have
been inserted for convenient reference only and shall not to any extent have the
effect of modifying, amending or changing the expressed terms and provisions of
this Lease.
     33. Environmental Matters.
          (a) As used in this Paragraph 33, the following items shall have
meanings set forth below:
          (i) “CAA” — shall mean the Clean Air Act, codified at 42 U.S.C. §§
7401, et seq., as amended.
          (ii) “CERCLA” — shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, codified at 42 U.S.C. §§ 9601, et seq.,
as amended.
          (iii) “CWA” — shall mean the Clean Water Act, codified at 33 U.S.C.
1251; et seq., as amended.
          (iv) “Environmental Laws” — shall mean CERCLA, HMTA, RCRA, CAA, CWA,
TSCA, RHA and the Right-to-Know Act and all other federal, local and municipal
laws, statutes, ordinances and codes, guidelines and standards relating to

42



--------------------------------------------------------------------------------



 



health, safety, sanitation, and the protection of the environment or governing
the use, storage, treatment, generation, transportation, processing, handling,
production or disposal of Hazardous Materials, including, without limitation,
laws and regulations regarding the discharge of water or other materials or
fluids into waterways, and the rules, regulations, guidelines, decisions, orders
and directives of federal, local and municipal governmental agencies,
authorities and courts with respect thereto presently in effect or hereafter
enacted, promulgated or implemented.
          (v) “Environmental Permits” — shall mean all permits, licenses,
approvals, authorizations, consents or registrations required by any applicable
Environmental Laws, on either an individual or group basis, in connection with
the construction, ownership, use or operation of the Land or the Improvements,
or the storage, treatment, generation, transportation, processing, handling,
production or disposal of Hazardous Materials related to the Land.
          (vi) “Hazardous Materials” — shall mean, without limitation,
flammables, explosives, radioactive materials, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum or petroleum based or related
substances, hydrocarbons or like substances and their additives or constituents,
and any substances now or hereafter defined as “hazardous substances,”
“extremely hazardous substances,” “hazardous wastes” or “toxic chemicals” in
CERCLA, HMTA, RCRA, CAA, CWA, TSCA, RHA, the Right-To-Know Act, or any so-called
“superfund” or “superlien” law or the regulations promulgated pursuant thereto,
or any other applicable federal, state or local law, common law, code, rule,
regulation, order, or ordinance, presently in effect or hereafter enacted,
promulgated or implemented.
          (vii) “HMTA” — shall mean the Hazardous Materials Transportation Act,
codified at 49 U.S.C. §§ 1801, et seq., as amended.
          (viii) “RCRA” — shall mean the Resource Conservation and Recovery Act
of 1976, codified at 42 U.S.C. §§ 6901, et seq., as amended.
          (ix) “Release” — shall have the same meaning as given to that term in
CERCLA, as amended, and the regulations promulgated thereunder.
          (x) “RHA” shall mean the Rivers and Harbors Appropriation Act,
codified at 33 U.S.C. §§ 401, et seq., as amended.
          (xi) “Right-To-Know Act” — shall mean the Emergency Planning and
Community Right-To-Know Act, codified at 42 U.S.C. §§ 11001, et seq., as
amended.
          (xii) “TSCA” — shall mean the Toxic Substances Control Act, codified
at 15 U.S.C. §§ 2601, et seq., as amended.
          (b) Tenant shall comply at all times and in all respects with the
provisions of all Environmental Laws and Environmental Permits, and shall not
commit any actions or omissions that result in the incurrence of any liability
under such Environmental Laws or Environmental Permits. Tenant will not allow,
cause or permit any Hazardous Materials to be

43



--------------------------------------------------------------------------------



 



deposited on or under the Land, or otherwise Released or threatened to be
Released from or on the Land, or otherwise Released or threatened to be Released
from or on the Land or the Improvements or the Additional Improvements, by any
Person whatsoever except as normally and properly used in the construction and
operation of the Improvements and the Additional Improvements in compliance with
all Environmental Laws. Tenant shall conduct all of its activities on the Land
and the Improvements and the Additional Improvements, including, without
limitation, the off-site disposal of any Hazardous Materials originating on or
from the Land or the Improvements or the Additional Improvements, in compliance
with all Environmental Laws. Tenant shall obtain, whenever necessary and in its
own name, appropriate Environmental Permits for its operations and shall comply
in all respects with the requirements of such Environmental Permits.
          (c) Tenant hereby agrees to indemnify, hold harmless and defend
Landlord, the Trustee, the Credit Facility Provider and the State, and their
partners, officers, directors, lenders, agents and employees from and against
any and all claims, losses, damages, liabilities, penalties, costs, assessments,
expenses, demands, fines or liabilities of whatever kind or nature, including,
without limitation, costs, expenses (including expense of posting a bond) and
liabilities imposed upon Landlord pursuant to any indenture or other document,
in any way relating to or arising out of:
          (i) The Release or threat of Release of any Hazardous Materials in,
on, above, from or under the Land or Improvements or the Additional Improvements
during the Term hereof;
          (ii) Any activity by any party on, off or within the Land or the
Improvements or the Additional Improvements in connection with the use,
handling, treatment, monitoring, removal, storage, decontamination, clean up,
testing, transportation or disposal of any Hazardous Materials located at any
time on, within or under the Land or the Improvements or the Additional
Improvements and introduced onto the Land or the Improvements or the Additional
Improvements at any time on or after the commencement of the Term and prior to
the expiration or other termination of this Lease;
          (iii) The use, handling, treatment, monitoring, removal, storage,
decontamination, clean-up, testing, transportation or disposal of any Hazardous
Materials on, under or within the Land or the Improvements or the Additional
Improvements which were introduced onto the Land or into the Improvements or the
Additional Improvements at any time on or after the commencement of the Term and
prior to the expiration or other termination of this Lease;
          (iv) The performance by Tenant or any other Person acting on behalf of
Tenant during the Term of any inspection, investigation, audit, study, sampling,
testing, removal, containment or other remedial action or other clean-up related
to Hazardous Materials on, above, within, related to, or affected by, the Land
or the Improvements;
          (v) The imposition, recording or filing of any lien (including,
without limitation, a so-called “superlien”) against the Land or the
Improvements or the Additional Improvements as a result of the incurrence by any
party of any claims,

44



--------------------------------------------------------------------------------



 



expenses, demands, losses, costs, fines or liabilities of whatever kind or
nature with respect to any actual, suspected or threatened Release of Hazardous
Materials or environmental condition, on, above, within, related to, or affected
by, the Land or the Improvements or the Additional Improvements at any time
after the Lease Commencement Date and prior to the expiration or other
termination of this Lease; or
          (vi) The violation by Tenant of any applicable Environmental Laws or
Environmental Permits with respect to the Land or the Improvements or the
Additional Improvements. The provisions of this subparagraph (c) shall survive
the expiration or any other termination of this Lease.
          (d) Landlord has delivered to Tenant an undated “Phase I”
environmental report referred to as “Phase I Environmental Assessment Results
Belward Research Campus, Parcel A, Montgomery County, MD”, prepared in
June/July 1997 by ManTech Environmental Corporation, as supplemented by the
reliance letter from ManTech Environmental Corporation dated as of December 23,
1997 and the letter from Apex Environmental, Inc. dated as of December 23, 1997,
and as further supplemented by the letter from ManTech Environmental Corporation
dated as of December 21, 1999, indicating any presence of any Hazardous
Materials on, above or below the Land, or of the Release or threat of Release of
any Hazardous Materials existing prior to the commencement of the Term.
          (e) Unless Tenant purchases the Leased Premises as provided in
Paragraph 6(b), no less than nine months prior to the expiration of the Term
hereof, Tenant shall cause to be prepared, by an environmental consultant
reasonably acceptable to Landlord, an environmental assessment of the Land and
the Improvements and the Additional Improvements (the “Assessment”), which shall
identify the presence or probable presence of any Hazardous Materials on, above
or below the Land or the Improvements or the Additional Improvements, or the
Release or threat of Release of any Hazardous Materials or any violation of any
Environmental Laws with respect to the Land and the Improvements and the
Additional Improvements or Tenant’s operations thereon or therein. To the extent
that the Assessment identifies any such Hazardous Materials, Releases or
threatened Releases or violations, Tenant shall take all such measures,
including, without limitation, any and all such measures as shall be recommended
by such environmental consultant, to remove, remedy and/or cure such condition,
so that, by the end of the Term hereof, no Hazardous Materials shall be present
on, above, within or under the Land or the Improvements or the Additional
Improvements, no Release or threat of Release of Hazardous Materials exists, and
no violation of Environmental Laws shall exist with respect to the Land or the
Improvements or the Additional Improvements or Tenant’s operations thereon or
therein. Any such response actions undertaken by Tenant shall comply fully with
all applicable Environmental Laws. If Tenant fails to provide the Assessment to
Landlord by the date that is nine months prior to the expiration of the Term, or
fails to take such recommended measures and to remove any Hazardous Materials
and comply with all Environmental Laws as aforesaid, Landlord may, but shall not
be obligated to, have such Assessment prepared and such removal and/or remedial
measures undertaken at the expense of Tenant, the costs of which shall be
considered Additional Rent hereunder. The foregoing provisions of this
subparagraph (e) shall survive the expiration or any other termination of this
Lease and shall not be construed to relieve Tenant in any way of its continuing
obligations throughout the Term to comply with the provisions of subparagraph
(b) above.

45



--------------------------------------------------------------------------------



 



          (f) Unless Tenant purchases the Leased Premises as provided in
Paragraph 6(b), as a condition of any termination of this Lease, Tenant shall
cause to be prepared, by an environmental consultant reasonably acceptable to
Landlord, an Assessment which shall identify the presence or probable presence
of any Hazardous Materials on, above or below the Land or the Improvements or
the Additional Improvements, or the Release or threat of Release of any
Hazardous Materials or any violation of any Environmental Laws with respect to
the Land and the Improvements and the Additional Improvements or Tenant’s
operations thereon or therein. To the extent that the Assessment identifies any
such Hazardous Materials, Releases or threatened Releases or violations, Tenant
shall take all such measures, including, without limitation, any and all such
measures as shall be recommended by such environmental consultant, to remove,
remedy and/or cure such condition, so that, as soon as practicable after the
termination of this Lease, no Hazardous Materials shall be present on, above,
within or under the Land or the Improvements or the Additional Improvements, no
Release or threat of Release of Hazardous Materials exists, and no violation of
Environmental Laws shall exist with respect to the Land or the Improvements or
the Additional Improvements or Tenant’s operations thereon or therein. Any such
response actions undertaken by Tenant shall comply fully with all applicable
Environmental Laws. If Tenant fails to engage an environmental consultant to
provide the Assessment to Landlord within fifteen (15) days of the event which
causes or permits termination of this Lease, or fails to take such recommended
measures and to remove any Hazardous Materials and comply with all Environmental
Laws as aforesaid, Landlord may, but shall not be obligated to, have such
Assessment prepared and such removal and/or remedial measures undertaken at the
expense of Tenant, the costs of which shall be considered Additional Rent
hereunder. The foregoing provisions of this subparagraph (f) shall survive the
expiration or any other termination of this Lease and shall not be construed to
relieve Tenant in any way of its continuing obligations throughout the Term to
comply with the provisions of subparagraph (b) above.
     34. Quiet Enjoyment. So long as no Event of Default exists hereunder, and
subject to the terms of this Lease, the Deed of Trust, the 1997 Deeds of Trust,
any Encumbrance, and any other matters of record, Landlord warrants peaceful and
quiet occupation and enjoyment of the Leased Premises by Tenant, free of
hindrance by Landlord or anyone claiming by or through Landlord.
     35. Dealings With Credit Facility Provider. Notwithstanding any other
provision of this Lease, the Bond Documents and the Credit Facility Documents,
as between Tenant and the Credit Facility Provider, Tenant shall deal solely and
directly with the Credit Facility Provider in connection with all matters
relating to the transactions contemplated by this Lease, the Bond Documents and
the Credit Facility Documents, and Tenant shall be entitled to rely upon any
consents, waivers or approvals given by the Credit Facility Provider.
     36. Nature of Transaction. With respect to the Leased Premises, it is the
intent of Tenant and the Credit Facility Provider that, for federal, state and
local tax purposes and for bankruptcy, commercial and regulatory law and all
other purposes, this Lease and the transactions contemplated by the Operative
Documents shall be treated as the repayment and security provisions of a loan by
Landlord and the Credit Facility Provider to Tenant, that Tenant shall be
treated as the legal and beneficial owner entitled to any and all benefits of
ownership of

46



--------------------------------------------------------------------------------



 



such Leased Premises and that all payments of Basic Rent during the Term shall
be treated as payments of interest and, if applicable, principal.
     37. Grant of Lien and Future Assurances.
          (a) Intent of the Parties. It is the intent of the parties hereto that
this Lease grants a security interest and deed of trust lien, as the case may
be, on the Leased Premises and the other Tenant Collateral to and for the
benefit of Landlord (for the benefit of Landlord and the Credit Facility
Provider) to secure Tenant’s performance under and payment of all amounts under
this Lease and the other Operative Documents.
          (b) Transactions to be Regarded as Loans. Specifically, without
limiting the generality of Paragraph 36, Landlord and Tenant intend and agree
that in the event of any insolvency or receivership proceedings or a petition
under the United States bankruptcy laws or any other applicable insolvency laws
or statute of the United States of America or any State or Commonwealth thereof
affecting Tenant, Landlord, the Credit Facility Provider or any collection
actions, the transactions evidenced by the Operative Documents shall be regarded
as loans made by Landlord and the Credit Facility Provider as unrelated third
party lenders to or for the benefit of Tenant secured by the Leased Premises and
the other Tenant Collateral.
          (c) Mortgage Lien. Specifically, without limiting the generality of
Paragraph 36, Tenant has mortgaged, granted, bargained, sold, conveyed and
confirmed, and does hereby mortgage, grant, bargain, sell, convey and confirm, a
lien on the Leased Premises and the other Tenant Collateral to secure to
Landlord (for the benefit of Landlord and the Credit Facility Provider) (i) all
amounts advanced by Landlord and the Credit Facility Provider pursuant to the
terms of the Operative Documents, together with interest thereon, and all other
amounts payable under the Operative Documents in connection therewith and
(ii) all other obligations of Tenant under the Operative Documents, effective on
the date hereof.
          (d) Security Agreement. Specifically, but without limiting the
generality of Paragraph 36, Landlord and Tenant further intend and agree that,
for the purpose of securing the payment of the above-described amounts and to
further secure all other obligations of Tenant under the Operative Documents,
(i) this Lease shall also be deemed to be a security agreement and financing
statement within the meaning of Article 9 of the Maryland Uniform Commercial
Code (it being understood that Tenant hereby conveys and warrants and grants a
security interest in the Leased Premises and the other Tenant Collateral to
Landlord (for the benefit of Landlord and the Credit Facility Provider) to
secure all amounts advanced by Landlord and the Credit Facility Provider
pursuant to the terms of the Operative Documents, together with interest
thereon, and all other amounts payable under the Operative Documents and all
other obligations of Tenant under the Operative Documents); (ii) the possession
by Landlord or any of its agents of notes and such other items of property as
constitute instruments, money, negotiable documents or chattel paper shall be
deemed to be “possession by the secured party” for purposes of perfecting the
security interest pursuant to Section 9-313 of the Maryland Uniform Commercial
Code; and (iii) notifications to Persons holding such property, and
acknowledgments, receipts or confirmations from financial intermediaries,
bankers or agents (as applicable) of Tenant shall be deemed to have been given
for the purpose of perfecting such security interest under any Law. Landlord and
Tenant shall, to the extent consistent with this

47



--------------------------------------------------------------------------------



 



Lease, take such actions and execute, deliver, file and record such other
documents, financing statements and mortgages as may be necessary to ensure
that, if the Lease was deemed to create a security interest in the Leased
Premises and the other Tenant Collateral in accordance with this Paragraph 37,
such security interest would be deemed to be a first priority perfected security
interest (subject only to the Deed of Trust and the 1997 Deeds of Trust) and
will be maintained as such throughout the Term.
          (e) Deed of Trust. Specifically, but without limiting the foregoing or
the generality of Paragraph 36, Tenant hereby grants, bargains, sells, warrants,
conveys, aliens, remises, releases, assigns, sets over and confirms to Sean V.
Timms and Arthur L. Perraud (collectively, the “Deed of Trust Trustees”) all of
Tenant’s right, title, and interest in and to the following (collectively, the
“Mortgaged Property”): (i) the Leased Premises and all appurtenances relating
thereto and all proceeds, both cash and noncash thereof; (ii) all easements,
rights-of-way, strips and gores of land, vaults, streets, ways, alleys,
passages, sewer rights, waters, water courses, water rights, minerals, flowers,
shrubs, crops, trees, timber and other emblements, and all estates, rights,
titles, interests, tenements, hereditaments and appurtenances, reversions and
remainders whatsoever, in any way belonging, relating or appertaining to the
Leased Premises or any part thereof, whether now owned or hereafter acquired by
Tenant; (iii) all right, title and interest of Tenant in any and all leases,
rental agreements and arrangements of any sort now or hereafter affecting the
Leased Premises or any portion thereof and providing for or resulting in the
payment of money to Tenant for the use of the Leased Premises or any portion
thereof, irrespective of whether such leases, rental agreements and arrangements
be oral or written, and including any and all extensions, renewals and
modifications thereof (the “Subject Leases”) and guaranties of the performance
or obligations of any lessees thereunder, together with all income, rents,
issues, profits and revenues from the Subject Leases (including all lessee
security deposits and all other lessee deposits, whether held by Tenant or in a
trust account, and all other deposits and escrow funds relating to any Subject
Leases), and all the estate, right, title, interest, property, possession, claim
and demand whatsoever at law, as well as in equity, of Tenant of, in and to the
same; provided, however, that although this Lease contains (and it is hereby
agreed that this Lease contains) a present, current, unconditional and absolute
assignment of all of said income, rents, issues, profits and revenues, Tenant
shall collect and apply such rental payments and revenues as provided in this
Lease and the other Operative Documents; (iv) all right, title and interest of
Tenant in, to and under all franchise agreements, management contracts,
consents, authorizations, certificates and other rights of every kind and
character of any of the Leased Premises, to the extent the same are
transferable, service contracts, utility contracts, leases of equipment, and all
other contracts, licenses and permits now or hereafter affecting the Leased
Premises or any part thereof and all guaranties and warranties with respect to
any of the foregoing (the “Subject Contracts”); (v) all right, title and
interest of Tenant in any insurance policies or binders now or hereafter
relating to the Leased Premises, including any unearned premiums thereon, as
further provided in this Lease; (vi) all right, title and interest of Tenant in
any and all awards, payments, proceeds and the right to receive the same, either
before or after any foreclosure hereunder, as a result of any temporary or
permanent injury or damage to, taking of or decrease in the value of the Leased
Premises by reason of casualty, condemnation or otherwise as further provided in
this Lease; (vii) all right, title and interest of Tenant in all utility, escrow
and all other deposits (and all letters of credit, certificates of deposit,
negotiable instruments and other rights and evidence of rights to cash) now or
hereafter relating to the

48



--------------------------------------------------------------------------------



 



Leased Premises or the purchase, construction or operation thereof; (viii) all
claims and causes of action arising from or otherwise related to any of the
foregoing, and all rights and judgments related to any legal actions in
connection with such claims or causes of action; (ix) all Alterations,
extensions, additions, improvements, betterments, renewals and replacements,
substitutions, or proceeds of any of the foregoing acquired with proceeds of any
of the property described hereinabove; all of which foregoing items are hereby
declared and shall be deemed to be a portion of the security for the
indebtedness and obligations herein described, a portion of the above described
collateral being located upon the Land; and (x) all of the other Tenant
Collateral, IN TRUST, HOWEVER, WITH POWER OF SALE, to secure (i) all amounts
advanced by Landlord and the Credit Facility Provider pursuant to the terms of
the Operative Documents, together with interest thereon, and all other amounts
payable under the Operative Documents in connection therewith and (ii) all other
obligations of Tenant under the Operative Documents, effective on the date
hereof.
          (f) Power of Sale Remedies. Without limiting any other remedies set
forth herein, in the event that a court of competent jurisdiction rules that
this Lease constitutes a deed of trust or other secured financing with respect
to the Leased Premises as is the intent of the parties pursuant to this
Paragraph 37, then Landlord and Tenant agree that, upon the occurrence and
during the continuance of any Event of Default, the Deed of Trust Trustees may,
and are hereby irrevocably empowered to, with or without entry, and to the
extent permitted by applicable law, sell or cause the sale of the Leased
Premises or any part or parts thereof at one or more public auctions as an
entirety or in parcels as Landlord may elect free from any equity of redemption
for cash, on credit, or for other property, for immediate or future delivery,
and on such terms as the Deed of Trust Trustees shall deem advantageous and
proper, such sale or sales to be made in such manner and upon such notice and
advertisement as may be required by applicable law, or in the absence of any
such requirements, as Landlord may deem appropriate, and to make conveyance to
the purchase or purchasers. Notwithstanding the foregoing, upon the occurrence
of an Event of Default, Landlord may, at its option, proceed to foreclose on the
Leased Premises by judicial foreclosure.
Waiver. Tenant Acknowledges and agrees that if it defaults, a non-judicial
foreclosure sale of the Leased Premises, if permitted by law, may be conducted
without a hearing of any kind and without notice beyond the publication and
posting of the notice of sale as required by law. tenant hereby waives to the
extent permitted by law any rights it may have to any such hearing and notice.
          (g) UCC Remedies. In addition to any other remedies granted in this
Lease to Landlord (including specifically, but not limited to, the right to
proceed against the Leased Premises in accordance with the rights and remedies
in respect to those portions of the Leased Premises which are real property
pursuant to Section 9-604(a) of the Maryland Uniform Commercial Code), Landlord
may proceed under the Maryland Uniform Commercial Code as to all or any part of
the personal property (tangible or intangible) and fixtures included with the
Leased Premises (such portion of the Leased Premises being referred to herein as
the “Personalty”) and shall have and may exercise with respect to the Personalty
all the rights, remedies, and powers of a secured party under the Maryland
Uniform Commercial Code, including, without limitation, the right and power to
sell, at one or more public or private sales, or otherwise dispose of, lease, or
utilize the Personalty and any part or parts thereof in any

49



--------------------------------------------------------------------------------



 



manner authorized or permitted under the Maryland Uniform Commercial Code after
default by a debtor, and to apply the proceeds thereof toward payment of any
costs and expenses and attorney’s fees and legal expenses thereby incurred by
Landlord, and toward payment of the indebtedness hereby secured in such order or
manner as provided herein. Any requirement of the Maryland Uniform Commercial
Code for reasonable notification shall be met by mailing written notice to
Tenant at its address set forth in Exhibit E hereto at least ten (10) days prior
to the sale or other event for which such notice is required.
          (h) Judicial Remedies. Landlord may proceed to protect and enforce its
rights by a suit or suits in equity or at law, or for the specific performance
of any covenant or agreement contained herein or in the Operative Documents, or
in aid of the execution of any power herein or therein granted, or for the
foreclosure of the mortgage lien created by this Lease, or for the enforcement
of any other appropriate legal or equitable remedy and in aid thereof Tenant
hereby assents to the passage of a decree by the equity court having
jurisdiction. Upon the bringing of any suit to foreclose the mortgage lien
created by this Lease or to enforce any other remedy available hereunder,
Landlord shall be entitled as a matter of right, without notice and without
giving bond to Tenant or anyone claiming under, by or through it, and without
regard to the solvency or insolvency of Tenant or the then value of the
premises, to have a receiver appointed of all the Leased Premises and of the
earnings, income, rents, issues, profits and proceeds thereof, with such power
as the court making such appointment shall confer, and Tenant does hereby
irrevocably consent to such appointment.
          (i) Acceleration of Payments under the Letter of Credit Agreements and
Other Operative Documents. In case of any sale of the Leased Premises, or of any
part thereof, pursuant to any judgment or decree of any court or otherwise in
connection with the enforcement of any of the terms of this Lease, all
outstanding amounts due and owing under the Letter of Credit Agreements and the
other Operative Documents, if not previously due, and the interest accrued
thereon, if any, shall at once become and be immediately due and payable; also
in the case of any such sale, Landlord may bid and become the purchaser, and the
purchaser or purchasers, for the purpose of making settlement for or payment of
the purchase price, shall be entitled to turn in and use all outstanding amounts
due and owing under the Letter of Credit Agreements and the other Operative
Documents, and any claims for interest due and unpaid thereon, in order that
there may be credited as paid on the purchase price the sum apportionable and
applicable to all outstanding amounts due and owing under the Letter of Credit
Agreements and the other Operative Documents, including principal and interest
thereon, out of the net proceeds of such sale after allowing for the proportion
of the total purchase price required to be paid in actual cash. If at any
foreclosure proceeding the Leased Premises shall be sold for a sum less than the
total amount of indebtedness for which judgment is therein given, the judgment
creditor shall be entitled to the entry of a deficiency decree against Tenant
and against the property of Tenant for the amount of such deficiency.
          (j) Attorney-in-Fact. Tenant hereby irrevocably appoints Landlord as
Tenant’s attorney-in-fact, with full authority in the place and stead of Tenant
and in the name of Tenant or otherwise, from time to time in Landlord’s
discretion, to execute any instrument which Landlord may deem necessary or
advisable to accomplish the purposes of this Lease (subject to any limitations
set forth in the Operative Documents), and to take any action (including any
action that Tenant is entitled to take), including, without limitation:

50



--------------------------------------------------------------------------------



 



          (i) to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for money due and to become due under or in
connection with all or any portion of the Leased Premises and the other Tenant
Collateral;
          (ii) to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with the foregoing clause (a);
          (iii) to file any claim or take any action or institute any
proceedings which Landlord may deem to be necessary or advisable for the
collection thereof or to enforce compliance with the terms and conditions of
this Lease; and
          (iv) to perform any affirmative obligations of Tenant hereunder,
including the execution of mortgages, financing statements and other documents.
     Tenant hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this subparagraph (j) is irrevocable and coupled with an
interest. Notwithstanding anything contained herein to the contrary, the rights
and powers presently granted Landlord by this subparagraph (j) may be exercised
by Landlord only upon the occurrence and during the continuance of an Event of
Default.
     38. Miscellaneous.
          (a) This Lease may be executed in any number of counterparts, each of
which shall be an original, but all of which shall together constitute one and
the same instrument.
          (b) References to the masculine shall include the feminine and neuter
and the plural shall include the singular, as the context may require.
          (c) This Lease shall be construed and enforced in accordance with the
Law of the State of Maryland.
          (d) Time is of the essence with respect to each and every provision of
this Lease.
          (e) With respect to any provision of this Lease which requires
Landlord to not unreasonably withhold its consent or approval, if in connection
therewith Landlord is obligated under the Deed of Trust, the 1997 Deeds of
Trust, the Credit Facility Documents, the Bond Documents, the State Loan
Documents or applicable Law to obtain the consent or approval of the Trustee,
the Credit Facility Provider, the State or any other third party, then
Landlord’s failure to provide consent or failure to otherwise act in a
reasonable manner because of its inability to obtain the consent or approval of
the Trustee, the Credit Facility Provider, the State or other third party shall
not be deemed unreasonable, so long as Landlord has made a good faith effort to
obtain such consent.
          (f) Upon the satisfaction of the Deed of Trust and the 1997 Deeds of
Trust, references in this Lease to the Credit Facility Provider, the Trustee,
the State, the Credit Facilities, the Credit Facility Agreement, the Deed of
Trust, the 1997 Deeds of Trust and the

51



--------------------------------------------------------------------------------



 



Credit Facility Documents shall be ineffective, and Tenant shall no longer be
obligated to comply with the covenants contained in Paragraphs 26(g), (h),
(i) or (j) and in Paragraph 27.
          (g) The parties hereto acknowledge that the provisions of this Lease
have been tailored to specific financing accommodations provided by Landlord,
the Credit Facility Provider and the State, including the Bonds and the Credit
Facilities pursuant to the terms of the Bond Documents and the Credit Facility
Documents. In the event it becomes necessary to replace all or any portion of
these accommodations, Landlord shall exert good faith efforts to obtain
financing on the best terms available. Landlord and Tenant agree to negotiate in
good faith to amend this Lease to re-tailor this Lease to suit such replacement
financing, upon terms mutually agreeable to Landlord, Tenant and the financial
institution providing or participating in such financing and it is acknowledged
and agreed that Tenant’s rental obligations hereunder will be restructured to
provide for the payment of all interest and all related expenses of such
replacement financing in the event such interest and related expenses under the
replacement financing are not identical to those payable under the Bonds and the
Credit Facility Documents and the State Loan Documents. The parties hereto also
acknowledge that in the event it becomes necessary to obtain replacement
financing for any reason other than (i) Landlord’s misappropriation of funds or
(ii) a default by Landlord hereunder or under the Bond Documents or the Credit
Facility Documents not caused directly or indirectly by the act or omission of
Tenant, all expenses incurred by Landlord in connection with such replacement
financing shall be paid by Tenant as Additional Rent.
          (h) Landlord and Tenant hereby agree and consent that any action or
proceeding arising out of or brought to enforce the provisions of this Lease may
be brought in any appropriate court in Montgomery County, Maryland or Baltimore
City, Maryland, and by the execution of this Lease Landlord and Tenant
irrevocably consent to the jurisdiction of each such court.
          (i) If for any reason Landlord or Tenant should become not qualified
to do business in the State, Landlord and Tenant hereby agree to designate and
appoint, without power of revocation, an agent for service of process within the
State, as the agent for Landlord or Tenant, as applicable, upon whom may be
served all process, pleadings, notice or other papers which may be served upon
Landlord or Tenant, as applicable, as a result of any of Landlord’s or Tenant’s,
as applicable, obligations under this Lease.
          (j) Landlord and Tenant covenant that throughout the Term, if a new
agent for service of process within the State is designated pursuant to the
terms of subparagraph (i) above, Landlord or Tenant, as applicable, will
immediately file with the other party hereto the name and address of such new
agent and the date on which such appointment is to become effective.
          (k) Landlord and Tenant hereby jointly waive trial by jury in any
action or proceeding to which Landlord and Tenant may be parties, arising out of
or in any way pertaining to this Lease. This waiver is knowingly, willingly and
voluntarily made by Landlord and Tenant, each of which hereby represents that no
representations of fact or opinion have been made by any individual to induce
this waiver of trial by jury or to in any way modify or nullify its effect. Each
of Landlord and Tenant further represents that it has been represented in the
signing of this

52



--------------------------------------------------------------------------------



 



Lease and in the making of this waiver by independent legal counsel, selected of
its own free will, and that it has had the opportunity to discuss this waiver
with counsel.
          (l) Landlord has issued the Bonds to, inter alia, fund the costs of
the construction and equipping (but excluding the Tenant’s Equipment) of the
Additional Improvements. With respect to the Bonds, Landlord agrees that
Landlord, upon Tenant’s request, shall agree to procure substitute Credit
Facilities upon terms and conditions mutually satisfactory to Landlord and
Tenant.
          (m) Landlord and Tenant acknowledge and agree that this Lease amends
and restates the 1999 Lease in its entirety.

53



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have caused this Amended and
Restated Lease Agreement to be signed on their behalf, under seal, by their
respective signatories thereunto duly organized as of the date first above
written.

                  WITNESS/ATTEST:       MARYLAND ECONOMIC DEVELOPMENT
CORPORATION, Landlord  
 
      By:   /s/ Robert C. Brennan    (SEAL)
 
         
 
   
 
          Robert C. Brennan    
 
               
 
          Executive Director    
 
                        HUMAN GENOME SCIENCES, INC., Tenant
 
               
 
      By:   /s/ H. Thomas Watkins   (SEAL)
 
         
 
   
 
          H. Thomas Watkins    
 
         
 
   
 
          President and Chief Executive Officer    
 
         
 
   

54



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF LAND
     Lot 3, Block “A” as delineated on a Subdivision Record Plat entitled “Lots
3 & 4 Block “A,” The Johns Hopkins Belward Research Campus” and recorded among
the Land Records of Montgomery County as Plat Number 21627.

55



--------------------------------------------------------------------------------



 



EXHIBIT B
[INTENTIONALLY OMITTED]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Human Genome Sciences, Inc.
Pilot Plant Expansion
Excluded Equipment List
Equipment platforms
Casework
Telephone system
Furniture
Bench top lab equipment
75 KVA UPS systems
600 KVA emergency generator
Instruments — Attachment A
PLC hardware & software — Attachment B
Boiler, 2 chillers, tower, RO water system
HVAC — Attachment C
Fume hoods — Attachment D
Process equipment — Attachment D
Mechanical process equipment — Attachment D
Process equipment — Attachment D
Cold rooms — Attachment E
computer, furniture and bench top lab equipment

 



--------------------------------------------------------------------------------



 



EXHIBIT D
SCHEDULE OF OPTION PURCHASE PRICES
[SEE ATTACHED]

58



--------------------------------------------------------------------------------



 



EXHIBIT E
NOTICE AND PAYMENT ADDRESSES

         
 
  If to Landlord:    
 
       
 
 
Notices:
  Maryland Economic Development Corporation
 
      100 N. Charles Street, Suite 630
 
      Baltimore, Maryland 21201
 
      Attention: Executive Director
 
       
 
      with a copy to:
 
       
 
      Teri M. Guarnaccia, Esquire
 
      Ballard Spahr LLP
 
      300 East Lombard Street, 18th Floor
 
      Baltimore, Maryland 21202
 
       
 
 
Payments:
  Basic Rent
 
       
 
      By Electronic Transfer:
 
       
 
      Manufacturers and Traders Trust Company
 
      Baltimore, Maryland 21201
 
       
 
      By Mail:
 
       
 
      MEDCO
 
      100 N. Charles Street, Suite 630
 
      Baltimore, Maryland 21201
 
      Attention: Executive Director
 
       
 
  If to Tenant:    
 
       
 
 
Notices:
  Human Genome Sciences, Inc.
 
      14200 Shady Grove Road
 
      Rockville, Maryland 20850
 
      Attention: James H. Davis
 
      Executive Vice President, General Counsel
 
      and Secretary

59



--------------------------------------------------------------------------------



 



         
 
  If to Bank:    
 
       
 
 
Notices:
  Manufacturers and Traders Trust Company
 
      1 Research Court, Suite 400
 
      Rockville, Maryland 20850
 
      Attention: Arthur L. Perraud
 
       
 
      Manufacturers and Traders Trust Company
 
      25 South Charles Street, 11th Floor
 
      Baltimore, Maryland 21201
 
      Attention: Letter of Credit Department
 
       
 
      with a copy to:
 
       
 
      Nancy R. Little, Esquire
 
      McGuireWoods LLP
 
      One James Center
 
      901 East Cary Street
 
      Richmond, Virginia 23219
 
       
 
  If to State:    
 
       
 
 
Notices:
  Department of Business and Economic Development
 
      217 East Redwood Street, 22nd Floor
 
      Baltimore, Maryland 21202
 
      Attention: Director of Community Financing Group
 
      Programs

60